       Case 1:16-cv-00182-SAV Document 83-2   Filed 04/27/21   Page 1 of 93




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: Honorable Stephen Alexander Vaden, Judge

                                        :
PORSCHE MOTORSPORTS                     :
    NORTH AMERICA, INC.                 :
                                        :       Court No. 16-00182
                    Plaintiff,          :
     v.                                 :
UNITED STATES,                          :
                    Defendant.          :
                                        :
                                        :



       CORRECTED MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               RULE 56 MOTION FOR SUMMARY JUDGMENT




                                   George R. Tuttle, III.
                                   Law Offices of George R. Tuttle
                                   A Professional Corporation
                                   3950 Civic Center Drive Ste 310
                                   San Rafael, CA 94903
                                   (415) 986-8780
                                   Attorneys for Plaintiff,
                                      Porsche Motorsports North America, Inc

Dated: April 26, 2021




{0174868.DOCX;2}
          Case 1:16-cv-00182-SAV Document 83-2                                     Filed 04/27/21              Page 2 of 93




                                                  TABLE OF CONTENTS

TABLE OF CONTENTS ........................................................................................................ i

TABLE OF AUTHORITIES ................................................................................................. ii

STATEMENT OF UNCONTESTED MATERIAL FACTS ...............................................5

JURISDICATION AND STANDARD OF REVIEW ........................................................10

STATUTORY PROVISIONS ...............................................................................................12

SUMMARY OF ARGUMENT .............................................................................................13

ARGUMENT ..........................................................................................................................14

          I.         The Entries at Issue Satisfy All Requirements for Classification Under
                     Subheading 9801.00.85 ..................................................................................14

                     A. Automobile Racing and Repair is a Trade, Occupation and or
                     Employment Within the Meaning of Subheading 9801.00.85 ...................15

                     B. The Imported Articles Constitute “Implements, Instruments, or
                     Tools” Within the Meaning of Subheading 9801.00.85 ..............................17

                     C. The Automotive Repair Parts and Tools Were Exported with the
                     Intention of Being Temporarily Made Available to the Race Teams
                     and Returned ..................................................................................................19

          II.        Clarification of Quantities Exported and Returned for Entry No. KB5-
                     5376882-5 ........................................................................................................27

CONCLUSION ......................................................................................................................28




{0174868.DOCX;2}                                                i
          Case 1:16-cv-00182-SAV Document 83-2                                     Filed 04/27/21             Page 3 of 93




                                                TABLE OF AUTHORITIES

Cases

Anderson v. Liberty Lobby Inc., 477 U.S. 242 (1986) .................................................................. 13

Bausch & Lomb v. United States, 148 F.3d 1363 (Fed. Cir. 1998) .............................................. 12

BenQ America Corp. v. United States, 646 F.3d 1371 (Fed. Cir. 2011) ..................................... 12

Carl Zeiss, Inc. v. United States, 195 F.3d 1375 (Fed. Cir. 1999) .......................................... 12, 17

Cummins Inc. v. United States, 454 F.3d 1361 (Fed. Cir. 2006) .................................................. 13

Fauss Group, Inc. v. United States, 581 F.3d 1369 (Fed. Cir. 2009) ........................................... 12

IKO Indus. Ltd v. United States, 105 F .3d 624 (Fed. Cir. 1997) ................................................. 14

Jarvis Clark Co. v. United States, 733 F.2d 873 (Fed. Cir. 1984) ................................................ 14

Len—Ron Mfg. Co. v. United States, 334 F.3d 1304 (Fed. Cir. 2003) ........................................ 17

Link Snacks, Inc. v. United States, 742 F.3d 962 (Fed Cir. 2014) ................................................ 13

North Am. Processing Co. v. United States, 236 F.3d 695 (Fed. Cir. 2001) ................................ 17

Plexus Corp. v. United States, 489 F. Supp. 3d 1379 (Ct. Int’l Trade 2020) .................. 12, 17, 18

Porsche Motorsport N. Am., Inc. v. United States, Ct. Int'l Trade IT Slip Op 18-105
  (August 22, 2018) .............................................................................................................. passim

Rollerblade, Inc. v. United States, 112 F.3d 481 (Fed. Cir. 1997) ......................................... 12, 14

Sports Graphics, Inc. v. United States, 24 F.3d 1390 (Fed. Cir. 1994) ........................................ 12

United States v. Mead Corp., 533 U.S. 218 (2001) ...................................................................... 13

Universal Elecs. Inc. v. United States, 112 F.3d 488 (Fed. Cir. 1997) ......................................... 14

Warner-Lambert Co. v. United States, 407 F.3d 1207 (Fed. Cir. 2005)....................................... 14

Statutes

28 U.S.C. § 1581(a) ...................................................................................................................... 10

28 U.S.C. § 2639(a)(1) .................................................................................................................. 11

28 U.S.C. § 2640(a)(1) .................................................................................................................. 10



{0174868.DOCX;2}                                                ii
          Case 1:16-cv-00182-SAV Document 83-2                                       Filed 04/27/21             Page 4 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


Harmonized Tariff Schedules of the United States

           U.S. Note of Chapter 98 ........................................................................................ 12, 13, 14

           Subheading 9801.00.85 .............................................................................................. passim
Rules

USCIT R. 56 ................................................................................................................................. 13

Other Authorities

CBP Headquarters Ruling HQ 562318 (August 27, 2007) ............................................... 22, 24, 25

CBP Headquarters Ruling HQ H013537 (July 2, 2007) ................................................... 18, 19, 26

CBP New York Ruling N013372 (July 3, 2007) .................................................................... 24, 25

CBP New York Ruling N013373 (June 29, 2007) ..................................................... 22, 23, 24, 25




{0174868.DOCX;2}                                                 iii
       Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21      Page 5 of 93




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: Honorable Stephen Alexander Vaden, Judge

                                                      :
PORSCHE MOTORSPORTS                                   :
    NORTH AMERICA, INC.                               :
                                                      :         Court No. 16-00182
                        Plaintiff,                    :
     v.                                               :
UNITED STATES,                                        :
                        Defendant.                    :
                                                      :
                                                      :

       CORRECTED MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               RULE 56 MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rules 56(a) and 81 of the Rules of the U.S. Court of International Trade

(“USCIT R.”), Plaintiff, Porsche Motorsports North America, Inc. (hereinafter “PMNA”), by its

undersigned attorneys, respectfully moves this Court for Summary Judgment on Count 1 of its

Amended Complaint (the classification issue).

                                         INTRODUCTION

        This case challenges the tariff classification by U.S. Customs and Border Protection

(“Customs” or “CBP”) of three entries1 of automobile repair tools and parts2 that were re-

imported by plaintiff (Porsche Motorsport North America (“PMNA”)), following their temporary

exportation from the United States to Canada. At the time of export, the items were exported in a

specially equipped trailer and reported on an export manifest attached to CBP Form 4455,



1KB5-5376882-5 dated 05/22/2014 (“Exhibit One”); KB5-5378599-3 dated 06/23/2014 ("Exhibit Two");
and KB5-5381385-2 dated 09/01/2014 ("Exhibit Three").
2 For each Porsche GTE Cup Challenge race event, PMNA provides a support tractor/trailer (hereinafter
“trailer”) stocked with tools for the repair of the race cars (such as Hydraulic Press and vise, wrench
socket lug nuts, center lock wrench sockets and wrench socket central bolts) and parts for the repair of
race cars during the event, as needed. B. Blocker Supplemental Declaration Exhibit 5 ¶ 21; Deposition of
Robert Resetar, page 44-46 and Defendant’s Exhibit 15 thereto, Exhibit 7.


{0174868.DOCX;2}                               1
       Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 6 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


Certificate of Registration, which was submitted to CBP. While in Canada, the trailer’s

inventory of automotive repair parts and tools were made available only to Porsche racing teams

competing at the track. Compared to the quantity of automotive repair parts exported, a very

small quantity of automotive repair parts was withdrawn from inventory by the competitive

racing teams during the race. The automotive repair parts acquired from PMNA’s trailer were

not returned but were ultimately purchased and then paid for by the racing teams at a time later

after the race. At the conclusion of each race, the trailer would return to the United States with

the bulk of the originally exported inventory of automotive repair parts intact. Upon return of the

trailer with the automotive repair parts to the United States, PMNA claimed at entry that the

returning automotive repair parts were classified under subheading 9801.00.85, HTSUS, as

“implements, instruments, and tools of trade, occupation, or employment, returning to the United

States, after having been exported for use temporarily abroad.” CBP later rejected the

classification of the items under 9801.00.85, HTSUS, and liquidated the items under their

respective tariff classifications, and assessed duties.

       PMNA filed two timely protests (Protest Numbers 0901-15-100113 and 0712-16-

100073) and an Application for Further Review against the actions of CBP at liquidation of the

three entries. Following a decision by CBP HQ in Application for Further Review (HQ

H271066, dated May 6, 2021), both protests were denied by CBP and this action commenced.

                                  HISTORY OF THE ACTION

       Following the timely filing of a summons and complaint, the parties engaged in

discovery, including the deposition and declarations of Mr. Robert Resetar, import manager for

PMNA and the deposition of Mr. Christopher G. Kinner, Senior Import Specialist for Customs



{0174868.DOCX;2}                               2
       Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21      Page 7 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


and Border Protection. In addition, there were declarations provided by Jens Walther, President

and Chief Executive Officer of PMNA, and Brian Blocker, Manager, Finance and Business

Development for PMNA. The parties engaged in an exchange of admissions and interrogatories.

Following discovery, the parties filed CIT Rule 56 Cross-motions for Summary Judgment,

asserting that there was no genuine dispute as to any material fact and each party asserted that

they were entitled to judgment as a matter of law.

       Plaintiff’s Amended Complaint raises two issues:

            A. Whether automobile automotive repair parts and accessories, and certain
               hand tools covered by the entries at issue are classifiable under subheading
               9801.00.85, HTSUS.

            B. Whether Entries KB5-5376882-5 and KB5-5378599-3 should have been
               liquidated by operation of law in accordance with 19 U.S.C. §1504, or
               whether CBP’s notices of extension of liquidation validly extended the
               period of liquidation for those two entries.

       Following submission of Rule 56 Cross-motions for Summary Judgment, plaintiff

requested Oral Argument. In CIT Slip Op 18-105, dated August 22, 2018, this request was

denied. Further, in Slip Op 18-105, PMNA’s motion for summary judgment was denied and the

Government’s cross-motion for summary judgment granted in part and denied in part. Therein,

Judge Musgrave explained that “[t]here are several obvious problems with the parties' [*6]

motions for summary judgment that oral argument would not overcome.” Porsche Motorsport N.

Am., Inc. v. United States, __ CIT __, Slip Op. 18-105 (August 22, 2018), 5-6. With regard to

PMNA’s classification claim, Judge Musgrave noted that there existed disputed material facts:

               PMNA's contention also requires findings of fact that remain in
               dispute. That is, for the sake of arguing whether the "nature" of the
               imported articles does or does not meet the conditions of
               subheading 9801.00.85.00, the parties make assumptions as to that
               ultimate fact, in order to accord with their respective constructions


{0174868.DOCX;2}                             3
        Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21      Page 8 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


               of the terms giving rise to those conditions. But the "nature" of the
               imported article(s) actually remains in dispute, as whether the
               articles at bar are or are not "tools of the trade" returned to the
               United States after having been exported for "temporary use"
               abroad cannot be "found" on summary judgment.

PMNA v. U.S., Supra, at 18.

        PMNA’s second claim asserts that the notices of extension of liquidation for Entry Nos.

KB5-5376882-5 and KB5-5378599-3, were untimely and that the entries liquidated by operation

of law, as entered. PMNA advanced two arguments on deeming two of its entries liquidated. It

first averred that CBP failed to timely issue notices of extension of liquidation within the

required one-year period. With regard to this issue Judge Musgrave explained:

               [a]s the date of "12-12-15" on the notice of extension for Entry
               One shown among the papers speaks for itself: if it is not clerical
               error then it is belated notice. In conjunction with PMNA's other
               arguments and papers on the subject, this presents more than a
               mere "bald assertion" or "uncorroborated affidavit" of the issue, it
               amounts to a disputed material fact necessitating trial. Cf. Frontier
               Ins. Co. v. United States, 25 CIT 717, 725-27, 155 F. Supp. 2d
               779, 787-88, SLIP OP. 2001-79 (2001); A.N. Deringer, Inc. v.
               United States, 20 CIT 978, SLIP OP. 96-131 (1996) (trial of issue
               of whether notices of [*9] extensions of liquidation were sent and
               received). While the defendant in order to support its position also
               characterizes in detail aspects of PMNA's witnesses’ deposition
               testimony on the issue of nonreceipt, ultimately these matters
               involve findings of fact, which are not made on summary
               judgment.
Id. at 8-9.

        Following the decision in Slip Op 18-105, the parties engaged in preparing a joint

statement of uncontested material facts pertaining to the classification issue in this action, which

was filed with the Court on November 4, 2020 (ECF 73) and appended hereto. The parties have

subsequently prepared an Amended Joint Statement of Uncontested Materials Facts, which has

been filed (ECF 81).


{0174868.DOCX;2}                              4
       Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21     Page 9 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


       In addition, in accordance with USCIT R. 56.3 PMNA annexes its own separate short and

concise Statement of Additional Uncontested Material Facts (“SAUMF”) pertaining to the

Classification Issue. ECF 80.

                                  QUESTION PRESENTED

       A.      Whether the automotive repair parts in the trailers that were not used by the

Porsche racing teams in Canada but imported back into the United States by PMNA are eligible

for entry under subheading 9801.00.85 Harmonized Tariff Schedules of the United States upon

re-importation into the United States?

                   STATEMENT OF UNCONTESTED MATERIAL FACTS

       PMNA is a subsidiary of Porsche AG (Germany), and a sister company to Porsche Cars

North America (PCNA), which sells street legal vehicles and parts for their repair and

maintenance. Amended Joint Statement of Uncontested Material Facts (“AJSUMF”), ¶¶ 5,

6. and 7 (ECF 81).

       The principal business of PMNA is to sell Porsche racing cars and parts for their repair

and maintenance, for the purpose of automobile racing, and promote the Porsche brand.

AJSUMF, ¶ 7. PMNA provides sponsorship to racing events that feature Porsche race cars.

AJSUMF, ¶¶ 8, 13. In addition to sponsoring racing events that feature Porsche race cars,

PMNA provides track side support using specially equipped trailers with repair tools that can be

used to repair cars during the race. AJSUMF, ¶ 17. The trailers also contain an inventory of

automotive repair parts that may be acquired by Porsche race teams during the race to repair

vehicles during a race that are damaged or defective when the team does not have the necessary

replacement part available. AJSUMF, ¶¶ 17, 18. If PMNA did not provide this support service,



{0174868.DOCX;2}                            5
       Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 10 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


the race teams would be unable to compete, and would make the purchase of Porsche race

vehicles significantly less attractive. AJSUMF, ¶¶ 11, 20. At no time before, during or after the

event, does PMNA offer the automotive repair parts that are in the trailers for sale to the general

public, or to Porsche race teams as a means of restocking their inventory. AJSUMF, ¶¶ 15, 23.

       Automobile racing is a sport and a business. SAUMF, ¶ 8. The team or crew of people

that prepare, maintain and repair the vehicle have many years of experience and training to

acquire the skills and knowledge necessary to maintain a race car in its proper condition, ready to

race, and maintain that vehicle in racing condition during the race. SAUMF, ¶ 12. The people

that work to prepare, maintain, and repair the race vehicle apply their experience, training, skill,

and knowledge to keep the vehicles on the track competing. They are often employed by the

team owner of the vehicle(s) to do so, SAUMF, ¶ 13, and consider the work and service they

provide to the team and the car to be their full or part time vocation, occupation, or career.

SAUMF, ¶ 14.

       The articles that are the subject of this litigation were exported in specially equipped

trailers that were stationed trackside to service the independent Porsche car racing teams at three

Porsche GTE Cup Challenge racing events in Canada. The races in question were the:

  1.      2014 Porsche GT3 Cup Challenge Race at Canadian Tire Motorsport Park in
          Bowmanville/Ontario (Entry KB5-5376882-5 dated 05/30/2014 (Exhibit One))

  2.      2014 Porsche GT3 Cup at CALABOGIE MOTORSPORTS PARK in CALABOGIE/
          Ontario (Entry KB5-5378599-3 dated 06/23/2014 (Exhibit Two)).

  3.      2014 Porsche GT3 Cup Challenge Canada, in Bowmanville, Ontario (Entry KB5-
          5381385-2 dated 09/01/2014 (Exhibit Three)).

       Prior to the export from the United States, PMNA registered the export of the trailers

containing the tools and the automotive repair parts stocked in the trailer by filing CBP Form



{0174868.DOCX;2}                              6
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21      Page 11 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


4455 with CBP, Certificate of Registration, which included an export manifest. The export

manifest included a list the vehicle repair parts that were inventoried in the trailers. AJSUMF, ¶¶

19, 35, 36, 49, 50, 62, 63.

       To acquire a tool or part, a representative from a Porsche race team would visit PMNA’s

trailer and request the part from PMNA’s parts manager, or similarly designated PMNA

employee. If the part was available on the truck, the parts manager would provide the part to the

Porsche race team representative. AJSUMF, ¶ 26. PMNA’s employees account for the parts used

by the Porsche race teams by maintaining an order sheet for each team. AJSUMF, ¶ 27. The

order sheet identifies the Porsche race team that acquired the part(s) from the inventory in the

trailer, as well as, the part number (SKU) and quantity. AJSUMF, ¶ 27. When the support trailer

returns to the U.S. after the race, a record of the transactions is made in the accounting system of

PMNA from each order sheet, and PMNA office in Carson CA invoices the Porsche race team

for the race car parts provided to them at the race. AJSUMF, ¶ 29.

       At the conclusion of each race, the support trailer is returned to the United States with its

tools and the inventory of repair parts that were not acquired during the race by the independent

Porsche racing teams, along with some additional parts received while in Canada.

       At entry, PMNA’s broker classified the returning tools and automotive repair parts under

subheading 9801.00.85, HTSUS, duty-free, as implements, instruments, and tools of trade,

occupation, or employment, when returned to the United States after having been exported for

use temporarily abroad, but did not make any adjustments to the quantities returning. (Entry

Papers in Court File., Exhibits 1, 2, and 3.)

       For the first race (Entry KB5-5376882-5, Exhibit 1), the inventory report at the time of



{0174868.DOCX;2}                                7
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21     Page 12 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


export for trailer 4HH42354 identified 1,562 unique SKU items in inventory, a quantity parts

count of 9,921, and a total value of $1,442,775. AJSUMF, ¶ 37. For the second race (Entry KB5-

5378599-3, Exhibit 2), the inventory report at the time of export for trailer 4HH42354 identified

1,576 unique SKU items in inventory, a quantity parts count of 10,322, and a total value of

$1,483,795.32. AJSUMF, ¶ 51. For the third race (Entry KB5-5381385-2, Exhibit 3), the

inventory report at the time of export for trailer 4HH42354 identified 1,605 unique SKU items in

inventory and a quantity parts count of 10,426 with a total value of $1,518,553.74. AJSUMF,

¶ 64. There were also an additional 71 items (with a reported value of $13,140) for Entry KB5-

5376882-5, Exhibit 1, identified on the “Non-inventory items PMNA support truck” list that was

submitted with the Form 4455 and the export manifest of parts. AJSUMF, ¶ 38, Exhibit 19. For

the second and third entry, although the trailer included the same items identified on the list of

“Non-inventory items PMNA support truck,” these items were not listed or included on the

manifest and were not separately declared at the time of re-entry. AJSUMF, ¶¶ 60, 70.

       As noted, during the course of the three races, a small quantity of automotive repair parts

from the trailers was acquired by the independent race teams for use during the race. For the

first race (Entry KB5-5376882-5, Exhibit 1), Porsche race car teams withdrew 146 parts

consisting of 69 individual SKU items from the inventory of trailer 4HH42354. AJSUMF, ¶ 40.

For the second race (Entry KB5-5378599-3, Exhibit 2), the Porsche race car teams withdrew 106

parts consisting of 52 individual SKU items from the inventory of trailer 4HH42354, with a sales

price of $31,850.37. AJSUMF, ¶ 52. For the third race (Entry KB5-5381385-2, Exhibit 3),

Porsche race car teams withdrew 206 parts consisting of 69 individual SKU items with a sales

price of $69,069.93 from the inventory of trailer 4HH42354. AJSUMF, ¶ 65. The racing teams



{0174868.DOCX;2}                              8
      Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21     Page 13 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


are independent of PMNA. AJSUMF ¶¶ 14, 15.

       During the course of the first two races, PMNA imported small quantities of additional

inventory parts into Canada, which were added to the inventory of the trailer.

       During the first race (Entry KB5-5376882-5, Exhibit 1), PMNA replenished the

inventory of race trailer 4HH42354 in Canada with 537 parts, consisting of 145 individual SKU

items, with a value of $11,507.09. AJSUMF, ¶ 41. Of these additional items, 91 unique SKUs,

consisting of 330 individual items were exported to Canada from Germany, and 50 unique

SKUs, consisting of 207 individual items were exported from the United States. AJSUMF, ¶ 42.

The additional automotive repair parts received from Germany while the trailer was in Canada

were properly declared and entered into the United States under a separate customs entry.

AJSUMF, ¶ 45. The additional automotive repair parts received from the United States while the

trailer was in Canada were separately reported to CBP via a Prior Disclosure filed by PMNA.

AJSUMF, ¶ 46.

       For the second race (Entry KB5-5378599-3, Exhibit 2), PMNA replenished the inventory

of trailer 4HH42354 in Canada with 148 parts, consisting of 48 individual SKU items, with a

value of $14,853.18. AJSUMF, ¶ 53. Of these additional items, 17 unique SKU items

consisting of a total of 65 individual items were exported to Canada from Germany and 14

unique SKU items, consisting of a total of 83 individual SKU items, were exported from the

United States. AJSUMF, ¶ 54. The additional automotive repair parts received from Germany

while the support trailer was in Canada were declared and entered under a separate customs

entry. AJSUMF, ¶ 58. The additional automotive repair parts received from the United States

while the support trailer was in Canada were separately reported to CBP via a Prior Disclosure



{0174868.DOCX;2}                            9
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21      Page 14 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


filed by PMNA. AJSUMF, ¶ 59. There was no replenishment of the trailer’s stock while the

trailer was in Canada for the third race (Entry KB5-5381385-2, Exhibit 3). AJSUMF, ¶ 66.

       At the time of re-entry of the trailers, however, the documents accompanying the entry

did not properly identify or account for the automotive repair parts and quantities in the trailers

that were returning. Rather, the broker reported the same exported items and quantities that were

originally reported on the export manifests that accompanied the Customs Forms 4455. The

import documents did not take into account the items that were removed from inventory and

used by Porsche car racing teams for the repair of their cars during the races, nor did the

worksheets accompanying the entry documents include automotive repair parts that had been

added to the inventory of the trailers while in Canada as a result of separate imports into Canada

by PMNA from Germany and the U.S. to augment the stock in the trailer.

       U.S. Customs and Border Protection (CBP) rejected PMNA’s classification of the articles

in question under subheading 9801.00.85, and, instead, classified the various automotive repair

parts, accessories, and tools according to their respective HTSUS provisions, and assessed duties

thereon.


                     JURISDICATION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 28 U.S.C. § 1581(a), as plaintiff is contesting the

denial of its protests by CBP against the tariff classification of its returning automotive repair

parts and tools in question.

       Pursuant to 28 U.S.C. § 2640(a)(1) and as determined by the Court in Fauss Group, Inc.

v. United States, 581 F.3d 1369, 1372 (Fed. Cir. 2009); Carl Zeiss, Inc. v. United States, 195

F.3d 1375, 1379 (Fed. Cir. 1999); and Rollerblade, Inc. v. United States, 112 F.3d 481, 483-484


{0174868.DOCX;2}                              10
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21      Page 15 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


(Fed. Cir. 1997), this Court determines the proper tariff classification of goods, de novo.

       The ultimate question in a classification case is whether the merchandise is properly

classified under one or another classification heading, "which is "a question of law. Plexus

Corp. v. United States, 489 F. Supp. 3d 1379, 1394 (Ct. Int’l Trade 2020), citing Bausch & Lomb

v. United States, 148 F.3d 1363, 1365 (Fed. Cir. 1998). Tariff classification is a two-step process

that guides the court in determining the proper classification of merchandise. Sports Graphics,

Inc. v. United States, 24 F.3d 1390, 1391 (Fed. Cir. 1994). First, the court must "ascertain[] the

proper meaning of specific terms within the tariff provision." BenQ America Corp. v. United

States, 646 F.3d 1371, 1376 (Fed. Cir. 2011). This is a question of law. Second, the court must

determine "whether the merchandise at issue comes within the description of such terms as

properly construed." Id. This is a question of fact. Id.

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact….” USCIT R. 56. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986). A party opposing a motion for summary judgment may not rest upon

mere allegations or denials but must point to specific and sufficient evidence of the claimed

differences to require that the facts be established at trial. Anderson v. Liberty Lobby Inc., 477

U.S. 242, 248–49 (1986).

       Where there is no material factual dispute, as here, the two-step classification test

“collapses entirely into a question of law,” Link Snacks, Inc. v. United States, 742 F.3d 962, 965–

966 (Fed Cir. 2014) (quoting Cummins Inc. v. United States, 454 F.3d 1361, 1363 (Fed. Cir.

2006), and CBP’s entitlement to the statutory presumption of correctness set out in 28 U.S.C.



{0174868.DOCX;2}                              11
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21      Page 16 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


§ 2639(a)(1) does not apply. See e.g., United States v. Mead Corp., 533 U.S. 218, 235 (2001);

Universal Elecs. Inc. v. United States, 112 F.3d 488, 492 (Fed. Cir. 1997). Since there are no

disputed material issues of fact to be resolved by trial, disposition by summary judgment is

appropriate. The only task for the court is to construe the legal provisions at issue. See, e.g., IKO

Indus. Ltd v. United States, 105 F .3d 624, 626-27 (Fed. Cir. 1997); Rollerblade, Inc. v. United

States, 112 F.3d 481, 483 (Fed. Cir. 1997).

       The court has an independent legal responsibility to decide the proper scope and meaning

of HTSUS terms. Warner-Lambert Co. v. United States, 407 F.3d 1207, 1209 (Fed. Cir. 2005).

The Court is not limited to considering the classifications advanced by the parties but has an

obligation to determine “whether the government’s classification is correct, both independently

and in comparison with the importer’s alternative.” Jarvis Clark Co. v. United States, 733 F.2d

873, 878 (Fed. Cir. 1984).


                                  STATUTORY PROVISIONS

       PMNA asserts that the imported repair tools, parts, and equipment returning in the

specially equipped trailers are properly classified under subheading 9801.00.85, HTSUS, duty

free, which provides for:

               Professional books, implements, instruments, and tools of trade,
               occupation, or employment, when returned to the United States
               after having been exported for use temporarily abroad, if imported
               by or for the account of the person who exported such items.

       U.S. Note 1 of HTSUS Chapter 98 states that:

               [t]he provisions of this chapter are not subject to the rule of relative
               specificity in general rule of interpretation 3(a). Any article
               described in any provision in this chapter is classifiable in said
               provision if the conditions and requirements thereof and any



{0174868.DOCX;2}                              12
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 17 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


               regulations are met.”

                                SUMMARY OF ARGUMENT

       It is PMNA’s assertion that the items returning in the specially equipped trailers are

properly classified under subheading 9801.00.85, HTSUS, as implements, instruments, and tools

of trade which having been exported for use temporarily abroad, and returned by or for the

account of the person who exported such items, because:

       1.      Automobile racing, and the repair and maintenance of racing automobiles is a

trade or occupation, and individuals engaged in such activities are employed to do so.

       2.      Under common meaning, as well as CBP own rulings, the exported repair parts

and tools are necessary for the repair of the race vehicles and restore them to an operating or

racing condition, and as such, the returning articles are understood to be “implements,

instruments, and tools of the trade.”

       3.      PMNA’s actions of equipping the trailers with the repair parts; exporting the

trailers; and, making the trailers and repair parts temporarily available to the racing teams

during the race is a “use” with the common meaning of that term.

       4.      The items in question were exported by PMNA to Canada temporarily and were

imported by PMNA back into the U.S. after the races in Canada, thus, falling squarely within

the scope of subheading 9801.00.85, HTSUS.

       Additionally, PMNA should not have been assessed duty on those repair parts that were

not a part of the inventory of the returning trailers. See AJSUMF Exhibits, 9, 10 and 11.




{0174868.DOCX;2}                            13
       Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21      Page 18 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


                                        THE ARGUMENT

          I.    The Entries at Issue Satisfy All Requirements for Classification
                Under Subheading 9801.00.85

        It is well settled in Customs law that, absent contrary legislative intent, HTSUS terms are

construed according to their common and commercial meanings. When interpreting a tariff term,

the court may rely on its own understanding of the terms and on secondary sources such as

scientific authorities and dictionaries. Plexus Corp. v. United States, 489 F. Supp. 3d 1379, 1391

(Ct. Int’l Trade 2020) (citing Len—Ron Mfg. Co. v. United States, 334 F.3d 1304, 1309 (Fed.

Cir. 2003). North Am. Processing Co. v. United States, 236 F.3d 695, 698 (Fed. Cir. 2001)

(citing Carl Zeiss, Inc. v. United States, 195 F.3d 1375, 1379 (Fed. Cir. 1999).

        Chapter 98, HTSUS, covers “special classification provisions.” U.S. Note 1 to HTSUS

Chapter 98 provides:

                [t]he provisions of this chapter are not subject to the rule of relative
                specificity in general rule of interpretation 3(a). Any article
                described in any provision in this chapter is classifiable in said
                provision if the conditions and requirements thereof and any
                regulations are met.”

U.S. Note 1 of HTSUS Chapter 98, HTSUS.

        The Court need not resort to any GRIs beyond GRI 1 in this matter. If the imported

articles meet the requirements articulated in subheading 9801.00.85, HTSUS, they are

classifiable under that provision regardless of whether the articles are also prima facie

classifiable under other provisions. U.S. Note 1 of HTSUS Chapter 98.

        For items to be classifiable under subheading 9801.00.85, HTSUS, they must meet each

of the four criteria:

        (1)     consist of professional books, implements, instrument, or tools



{0174868.DOCX;2}                              14
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 19 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


       (2)     of a trade, occupation, or employment

       (3)     returned to the United States after having been exported for use temporarily

abroad; and

       (4)     imported by or for the account of the person who exported such items.

       There is no issue with regard to the fourth criteria. The articles in question were re-

imported by or for the account of PMNA, the person/party that exported them.

       The primary questions before the Court with respect to the classification issue are:

       1.      Is automobile racing, and/or the repair of race cars a trade, occupation, or

employment?

       2.      Are the articles in question “implements, instruments, or tools” of such trade,

occupation, or employment?

        3.     Were the articles in question exported for “temporarily use abroad?”

       To understand and properly apply the language of subheading 9801.00.85, the court must

begin by construing the terms in question. Plexus Corp. v. United States, 489 F. Supp. 3d 1379,

1394 (Ct. Int’l Trade 2020) (“To understand and apply properly the language of Headings 8517

and 8525, the court begins by defining the terms in each heading.”).


               A.     Automobile Racing and Repair is a Trade, Occupation
                      and or Employment Within the Meaning of Subheading
                      9801.00.85

       Auto racing and the repair of racing automobiles is a trade, occupation and or

employment. The term “trade” refers to: a “skilled job, typically one requiring manual skills and

special training.” Found in https://slideplayer.com/slide/5896136/. [Accessed 23 April 2021]

PMSJ Exhibit 1. Market Business News defines the term “trade” as meaning a job or skill,


{0174868.DOCX;2}                            15
      Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21     Page 20 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


especially one that involves working with one’s hands. Examples include carpentry, plumbing,

and mechanics.” Available at https://marketbusinessnews.com/financial-glossary/trade-

definition-meaning/. [Accessed 23 April 2021] PMSJ Exhibit 2

       A “trade” involves “6. any occupation pursued as a business or livelihood. 7. some line

of skilled manual or mechanical work; craft: 8. people engaged in a particular line of business:”

Available at https://www.dictionary.com/browse/trade. [Accessed 23 April 2021] PMSJ Exhibit

3.

       The term “Occupation” is defined by Dictionary.com as:

               “a person’s usual or principal work or business, especially as a
               means of earning a living…any activity in which a person is
               engaged….”

Available at https://www.dictionary.com/browse/occupation . [Accessed 23 April 2021] PMSJ

Exhibit 4.

       The term “Employment” is defined by Dictionary.com as:

               an act or instance of employing someone or something. The state
               of being employed. An occupation by which a person earns a
               living; work; business.

Available at: https://www.dictionary.com/browse/employment. [Accessed 23 April 2021]. PMSJ

Exhibit 5.

       Automobile racing is a sport in which drivers compete against each other on a course

designed for racing or on closed public roads. Available at:

https://www.dictionary.com/browse/auto-racing [Accessed 23 April 2021]. PMSJ Exhibit 6.

       Automobile racing is a sport and a business, SAUMF, ¶ 8, and that the team or crew of

people that prepare, maintain and repair the vehicle have many years of experience and training




{0174868.DOCX;2}                            16
      Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21      Page 21 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


to acquire the skills and knowledge necessary to maintain a race car in its proper condition, ready

to race, and maintain that vehicle in racing condition during the race. SAUMF ¶ 12. The people

that work to prepare, maintain, and repair the race vehicle apply their experience, training, skill,

and knowledge to keep the vehicles on the track competing. They are often employed by the

team owner of the vehicle(s) to do so, SAUMF ¶ 13, and consider the work and service they

provide to the team and the car to be their full or part time vocation, occupation, or career.

SAUMF ¶ 14.

       Construing these terms (“trade, occupation, employment”) according to their common

and commercial meanings, automobile racing and the repair of racing automobiles is a trade,

occupation, or employment.


               B.      The Imported Articles Constitute “Implements,
                       Instruments, or Tools” Within the Meaning of
                       Subheading 9801.00.85

       The imported articles in issue consist predominantly of automotive repair parts (and some

tools for their installation) required for the repair of race cars to return them to an operating

condition. AJSUMF, ¶ 20. PMNA contends that these automotive repair parts are “implements,

instruments, or tools,” when used by persons engaged in the trade, occupation or otherwise

employed to repair race cars.

       The term “implements” is defined as:

               “Such things as are used or employed for a trade, … particularly
               applied to tools, utensils, vessels, instruments of labor; as, the
               implements of trade or of husbandry.”

Black’s Law Dictionary, 4th ed. (1968). PMSJ Exhibit 7. The term “implements” is defined by

the Oxford Dictionaries as:



{0174868.DOCX;2}                              17
      Case 1:16-cv-00182-SAV Document 83-2                   Filed 04/27/21      Page 22 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


               a tool, utensil, or other piece of equipment that is used for a
               particular purpose, performance of an obligation.

Available at https://en.oxforddictionaries.com/definition/implement. [Accessed 23 April 2021]

PMSJ Exhibit 8.


    The term “instruments” is defined in Merriam-Webster Dictionary as:

               “A tool or device used for a particular purpose; especially: a tool or
               device designed to do careful and exact work. …: a device that
               measures something (such as temperature or distance) …”
Available at https://www.merriam-webster.com/dictionary/instrument. [Accessed 23 April 2021]

PMSJ Exhibit 9. The term “instrument” is defined by Collins English Dictionary as: “a tool or

device that is used to do a particular task.” Available at

https://www.collinsdictionary.com/us/dictionary/english/instrument [Accessed 23 April 2021]

PMSJ Exhibit 10.

        The Free Dictionary at defines “Tools of the Trade” as: “the things that are needed in

order to do a job.” Available at http://idioms.thefreedictionary.com/tools+of+the+trade

[Accessed 23 April 2021] PMSJ Exhibit 11.

       Based on the above definitions, the terms “implements,” “instruments,” and “tools of

trade” may be said to be synonymous with one another. The definitions of the terms

“implements, instruments, or tools,” all emphasize that such articles consist of items that are

used to accomplish or complete some task, which in this case, is to repair race cars and bring

them back to an operating condition. AJSUMF, ¶ 20. In fact, CBP has concluded aircraft

components are “tools of trade” if the goods are necessary for the work of mechanics. In CBP

Headquarters Ruling HQ H013537 (July 2, 2007), CBP expressed its position that:




{0174868.DOCX;2}                              18
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21     Page 23 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


               Tools of trade generally include those items necessary for the
               exercise of the trade or profession of the subject individuals, in this
               case, mechanics of TAESL. Based upon the information submitted,
               we find that goods such as mechanics’ tooling, specialized tooling,
               shop supplies, attaching hardware, reference manuals, and shop
               equipment, which are necessary for the work of the TAESL
               mechanics, qualify for entry under subheading 9801.00.85,
               HTSUS.

               Your request also mentions aircraft components. If these goods are
               necessary for the work performed by the TAESL mechanics, they
               qualify for entry under subheading 9801.00.85, HTSUS.
               [Emphasis added.]

CBP Ruling HQ H013537 (July 2, 2007), PMSJ Exhibit 12. Like the aircraft components in CBP

Ruling HQ H013537, the PMNA automotive components for the race vehicles are necessary for

the work performed by the mechanics employed by the independent Porsche racing teams.

Without access to these automotive repair parts, the vehicles could not be brought back to

operation for continued participation in the race. AJSUMF, ¶ 20.


               C.      The Automotive Repair Parts and Tools Were Exported
                       with the Intention of Being Temporarily Made Available
                       to the Race Teams and Returned

       PMNA’s inventory of repair parts and tools were exported to be made available to the

independent race car operators for the track side repair of race cars and not for general resale.

AJSUMF, ¶¶ 15, 20, 23.

       The business of PMNA is to sell Porsche racing cars, parts for their repair and

maintenance, and promote the Porsche brand. AJSUMF, ¶ 7. To further this business goal

PMNA provides sponsorship to racing events that feature Porsche race cars, including the

Porsche GT3 Cup Challenge Race series that takes place in the United States and Canada.

AJSUMF, ¶ 8. The Porsche GT3 Cup Challenge Race series is a single-make vehicle race series



{0174868.DOCX;2}                             19
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21     Page 24 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


for semi-professional and aspiring professional drivers that showcase the world's most produced

and iconic race car, the Porsche 911 GT3. AJSUMF, ¶ 9. The average selling price at retail for a

Porsche 911 GT3 is $ 225,000, and a single race may have between 14 and 25 Porsche 911 GT3

vehicles participating, and there are 6 race events annually in a series. AJSUMF, ¶ 10. In

addition to sponsoring racing events such as the Porsche GT3 Cup Challenge Race series,

PMNA provides track side support in the form of specially equipped trailers with repair tools and

parts that can be used to repair cars during the race. AJSUMF, ¶ 8. PMNA enters into these race

sponsorship agreements with race promoters, such as the International Motor Sports Association,

LLC. (“IMSA”). AJSUMF, ¶ 13. In these series sponsorships, PMNA agrees to provide various

support activities in furtherance of the race series that include Porsche branded race cars,

including technical support, advertising, promotion, and track-site services. AJSUMF, ¶ 14. The

automotive repair parts are made available to and may be acquired by Porsche race teams during

the race to repair vehicles that become damaged, or have a defective part, if the race team does

not otherwise have the necessary part available. AJSUMF, ¶ 7. If PMNA did not provide these

track site support services, the Porsche vehicles would be less likely to compete, and it would

make the purchase of Porsche race vehicles significantly less attractive. AJSUMF, ¶ 9. At no

time before, during or after the event, does PMNA offer the automotive repair parts that are in

the trailers for sale to the general public, or to Porsche race teams as a means of restocking their

inventory. AJSUMF, ¶¶ 15, 20, 23, 24.

       The records associated with withdrawal/acquisition and sale of the automotive repair

parts for the three entries in question reveal that PMNA sold a total of 458 total parts with a

combined value of $134,928.60, as follows (see AJSUMF Exhibits 9, 10 and 11):



{0174868.DOCX;2}                             20
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 25 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


                                             Qty
      Race                                Withdrawn       $ Value             Source
      Entry KB5-5376882-5, Exhibit 1         146         $34,009.61        AJSUMF, ¶ 40
      Entry KB5-5378599-3, Exhibit 2         106         $31,850.37        AJSUMF, ¶ 52
      Entry KB5-5381385-2, Exhibit 3         206         $69,069.93        AJSUMF, ¶ 65
                                Total        458        $134,929.91

       This must be contrasted to the total value of the inventory of the automotive repair parts,

and related items that are contained within the trailers, which exceeded $1.45 million. (Trailer 1,

$1.44 million; Trailer 2, $1.48 Million; and Trailer 3, $1.5 million.)

       PMNA spends approximately $1.7 million annually to provide trackside support at racing

events in the United States and Canada, including the provision of the support “trailer” stocked

with tools and automotive repair parts. AJSUMF, ¶ 12. Contrary to defendant’s assertion, it is

not the intention of PMNA to send the support trailers equipped with the tools and automotive

repair parts to Canada to “make money” or to “sell parts” like a mobile Kiosk or food truck.

Rather, it demonstrates the intention of PMNA to provide support to the racing teams with tools

and repair parts, should they be needed, and to return the balance of inventory of repair parts to

the United States at the conclusion of the race. If PMNA did not provide this type of support at

the races, people and teams interested in competing in automotive races would not be willing to

spend hundreds of thousands of dollars on the purchase of Porsche racing cars and participate in

the various races.

       PMNA’s intention to re-import the items in the trailer at the conclusion of the race is

evidenced by the fact that it completed and submitted a Certificate of Registration, Form 4455

with CBP prior to the export of each trailer. AJSUMF, ¶ 33, evidencing its intention to CBP to

export them temporarily abroad and then import them back into the United States at the

conclusion of the race. This is the form CBP specifies that importers should use to register its


{0174868.DOCX;2}                             21
      Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21     Page 26 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


merchandise when exporting it for temporary use abroad before importing it back into the United

States (Deposition of Senior Import Specialist Christopher Kinner, at pp. 11-12 (August 18,

2007) PMSJ Exhibit 13). PMNA contends that proper filing of this form prior to export is prima

facie evidence of Porsche’s intent to temporarily export the items abroad and make them

available to the race teams before importing them back into the United States.

       In addition, there are U.S. Customs Rulings that support the position of PMNA that the

actual use of the article is not required in order to qualify for classification under subheading

9801.00.85.

       In CBP Headquarters Ruling HQ 562318 (PMSJ Exhibit 14) a U.S. company (ATT

Metrology) exported a laser tracker systems and associated equipment to a Canadian company,

Bombardier Aerospace, for temporary use. After completion of the temporary use in Canada,

Bombardier exported the merchandise back to the U.S. and imported it for the account of the

original exporter ATT Metrology. In its ruling that the returning goods qualified under

9801.00.85, CBP Headquarters explained that “There is no requirement that the merchandise be

used abroad by the person who exported it. CBP Headquarters Ruling HQ 562318 (August 27,

2002), PMSJ Exhibit 14. Emphasis added.

       In CBP New York Ruling N013373 (June 29, 2007), PMSJ Exhibit 15, a U.S. company,

American Airlines, assembled kits in the U.S. for export to a foreign country to expedite the

repair of an aircraft or aircraft engine before re-importing the balance of the items back to the

U.S. The kits consist of tools; equipment, such as an aircraft engine hoist or sling; spare repair

parts for an aircraft; spare repair parts for aircraft engines; and items such as lubricants and

gloves to support the repair; and consumable aircraft repair parts, such as nuts and bolts. PMSJ



{0174868.DOCX;2}                              22
      Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21      Page 27 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


Exhibit 15. In CBP NY Ruling N013373, CBP explained that when a repair was required at an

international location, the kit to support the repair was exported; the repair work was performed;

the aircraft repair parts needed for the repair are utilized; and the remaining aircraft repair parts

in the kit that are not needed for the repairs were imported back into the U.S. The contents of the

kit varied based on the required type of repair. CBP ruled that the kit containing the unused

items was properly classifiable under subheading 9801.00.85, HTSUS, when imported back into

the United States. CBP NY Ruling N013373, PMSJ Exhibit 15.

       Similarly, PNMA’s trailer contain various repair parts and tools, that, based on years of

experience, were determined necessary for the repair of the race cars. AJSUMF, ¶ 21. This

situation is similar to that presented in CBP New York Ruling N013373 (PMSJ Exhibit 15), and

the American Airlines’ repair kit. American Airlines exported the full repair kits and then

imported the kits back into the U.S., except for the parts utilized abroad. Everything that it

exported, except for the items needed abroad, was imported back into the U.S. As in CBP New

York Ruling N013373, PNMA exported the trailer with full parts and tools for the track-side

repair of the racing vehicles; and then expects, and intends, to import them all back into the U.S.,

except for those items actually withdrawn by the Porsche racing teams that were necessary for

the repair of their vehicles. Those items remain in Canada with the teams.

       The American Airlines Ruling N013373 and the Porsche case are nearly identical, except

that American Airlines uses the needed parts abroad itself, whereas PMNA uses the parts as

temporary inventory abroad, and the Porsche teams use the needed parts to repair their vehicles.

As CBP Headquarters confirmed in CBP Headquarters Ruling HQ 562318 (August 27, 2002)

(PMSJ Exhibit 14), “there is no requirement that the merchandise be used abroad by the person



{0174868.DOCX;2}                              23
      Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21      Page 28 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


who exported it.” PMNA contends that these Customs Rulings are directly on point and confirm

that the automotive repair parts are properly classifiable under subheading 9801.00.85, HTSUS.

       Next, in CBP New York Ruling N013372 (July 3, 2007), American Airlines sought

confirmation a second time that when its maintenance toolkit (consisting of tools, equipment,

spare parts for an aircraft, spare parts for an aircraft engine, and spare parts for support

equipment and/or consumable spare parts) is exported, after the repair work is performed abroad

and the kit is imported back into the U.S. without those parts used abroad, the returning kit is

classifiable under subheading 9801.00.85, HTSUS. PMSJ Exhibit 16. Again, in New York

Ruling N013372 (July 3, 2007), CBPs’ National Commodity Specialist Division affirmed its

earlier ruling N013373 (June 29, 2007), and concluded that even though some of the spare parts

and consumable parts were removed from the kit and used to repair the airplane or its engine, the

remaining items were classifiable under subheading 9801.00.85, HTSUS, when were imported

back into the U.S.

       CBP New York Ruling N013372 (July 3, 2007), along with CBP New York Ruling

N013373 (June 29, 2007) and CBP Headquarters Ruling HQ 562318 (August 27, 2007) are

directly applicable to PMNA’s case. PMNA asserts that the rulings should have been followed

by CBP. These three rulings (CBP Headquarters Ruling HQ 562318 (August 27, 2007), CBP

New York Ruling N013373 (June 29, 2007)and CBP New York Ruling N013372 (July 3, 2007)

should be considered dispositive of the issue of the eligibility of PMNA’s returning trailer and

repair parts and tools under subheading 9801.00.85, HTSUS. Just as in the two American

Airlines Rulings, PMNA intended to export the Porsche repair parts for use temporarily abroad

before importing them back into the United States. (Declaration of Robert Resetar, at p. 2 (March



{0174868.DOCX;2}                              24
       Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21      Page 29 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


1, 2017), PMSJ Exhibit 17; Declaration of Jens Walter, at p. 4 (April 10, 2017), PMSJ Exhibit

18.)

       With regard to the “temporary use” question, we note that in Porsche Motorsport N. Am.,

Inc. v. United States, __ CIT __, Slip Op. 18-105 (August 22, 2018), the court expressed its view

to defendant’s opposition to PMNA’s assertion that the automobile repair parts were exported for

“temporary use” abroad, acknowledging that the rulings (CBP Headquarters Ruling HQ 562318

(August 27, 2007), CBP New York Ruling N013373 (June 29, 2007) and CBP New York Ruling

N013372 (July 3, 2007) are not “unreasonable interpretations” of subheading 9801.00.85,

HTSUS:

               “Temporary use” might or might not encompass “that use which is
               pertinent to the race event itself”, regardless of whether any sold
               part stays with the race team after the race. Indeed, in N013372
               and N013373, the “remainder” of the kit(s) reimported into the
               U.S. were apparently allowed duty-free entry despite the apparent
               fact that the parts that were actually replaced were not reimported
               along with the rest of the kit.9 These rulings do not appear to be
               unreasonable interpretations of subheading 9801.00.85.00,
               HTSUS. The question of moment, thus, appears to be whether
               “temporary use” encompasses “temporary availability,” of
               automobile parts in furtherance of the Porsche brand, to
               professional race teams in case of “emergency,” whatever that is
               supposed to mean in this context. [Emphasis added.]

Supra, Slip Op. 18-105, at 15. The court then engaged in an extensive examination of the

definition of the word “use” in a nominative context, noting:

               These latter definitions are noteworthy. In accordance with the
               foregoing, in arguing that its trailer is a “kit” of replacement parts
               that it makes “available” for the GT3 races in cases of
               “emergency” in order to support its global brand, PMNA raises a
               claim of “use” that would at least appear theoretically to be
               encompassed by certain of the above definitions, and therefore,
               prima facie, encompassed by subheading 9801.00.85.00, HTSUS.



{0174868.DOCX;2}                             25
         Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21     Page 30 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


Id., Slip Op. 18-105, at 18.

         PMNA is “using” the trailers and the auto repair parts therein by the very act of exporting

them and making the trailers and the repair parts inside available, albeit on a temporarily basis, to

the race teams. The very fact that the repair parts are in the trailer connotes a “use” of those parts

by PMNA because it is making them available to the racing teams. Looking to the definitions of

“use” cited by the court in Slip Op. 18-105 at 16, the repair parts are being “used” because they

are being “employed” by PMNA through the action of making them available to the racing

teams.

         We note that acceptable synonyms for the term “temporary” include: “provisionally,”

“momentarily” and “briefly.” And, as previous addressed above, the automobile repair parts are

“tools of the trade,” as acknowledge by defendant in CBP Headquarters Ruling HQ H013537

(July 2, 2007), because they are “necessary for the work performed by the {Porsche racing team}

mechanics.” Thus, the court’s question at the top of page 16 (“The question of moment, thus,

appears to be whether “temporary use” encompasses “temporary availability,” of automobile

parts in furtherance of the Porsche brand, to professional race teams in case of “emergency”) is

affirmatively answered.

         Subheading 9801.00.85, HTSUS, does not preclude the eligibility of the returning items

of that tariff classification when there is a sale of some items originally exported, as it only

pertains to those items temporarily used abroad and imported back into the U.S. As Judge

Musgrave pointed out: “there is nothing plain or inherent in the argued tariff provision that

circumscribes, let alone addresses, any “consideration” (i.e., sale) for any ‘use’, howsoever

‘temporary’, of the ‘tools of the trade’.” Supra, at 15.



{0174868.DOCX;2}                              26
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21     Page 31 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


       In view of the above, the subject Porsche repair parts are properly classifiable under

subheading 9801.00.85, HTSUS.


         II.   Clarification of Quantities Exported and Returned for Entry
               No. KB5-5376882-5

       In a Telephonic Status Conference held on February 23, 2021, the Court requested the

parties to address certain discrepancies in the quantities exported and returned for Entry No.

KB5-5376882-5 (AJMUMF Exhibit One).

       1.      The Certificate of Registration dated May 9, 2014 shows 9,992 items with a value

of $1,455,915.89 exported. SAUMF, ¶ 1.

       2.      The returning inventory worksheet prepared by Brian Blocker (AJSUMF, ¶ 37)

shows 9,921 items with a value of $1,442,775.89 (see proforma invoice and AJSUMF Exhibit

12; SAUMF, ¶ 2.

       3.      The difference between the Certificate of Registration and the returning Inventory

worksheet is 71 parts with a value of $13,140.

       4.      The 71 parts and $13,140 match the non-inventory items included in the support

trailer inventory list. AJSUMF, ¶ 38. These items are not included in the Blocker inventory

sheets because they are not inventory, but the count and value of which are included on the

Certificate of Registration at the time of export.

       5.      AJSUMF Exhibit 25 contains the ACE eManifest, list of non-inventory items and

the brokerage statement from B. Zee Brokerage detailed the inventory exported to Canada.

       6.      AJSUMF Exhibit 9 consists of the individual PMNA order sheets and subsequent

billing invoices sent to the Porsche racing teams following the first race at the Canadian Tire




{0174868.DOCX;2}                              27
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21     Page 32 of 93

Porsche Motorsports Inc. v. United States
Plaintiff’s Corrected Memorandum in Support of Motion for Summary Judgement
Court No. 16-00182


Motorsport Park in Bowmanville, Ontario (the KB5-5376882-5). These documents identify the

part #, description, quantity and value of the items purchased by the racing teams. The total

number of parts sold was 146 with a value of $34,009.61.

       7.      The entry lines form 7501 for Entry KB5-5376882-5 all state “Prof Books, etc.

returned to the US” HTS 9801.00.85. Exhibit 2. Block 35 shows a total entered value

$1,455,916 which would indicate the value of the non-inventory items were included in the total

entered value of the goods that were returning.


                                          CONCLUSION

       For the reasons set forth above, plaintiff respectfully requests that this Court grant

plaintiff’s motion for summary judgment and order defendant to refund the duties deposited,

with interest, and for such further relief as this Court deems just.

                                               Respectfully submitted,


                                               By: George R. Tuttle III
                                               George R. Tuttle, III.
                                               Law Offices of George R. Tuttle
                                               A Professional Corporation
                                               3950 Civic Center Drive Ste 310
                                               San Rafael, CA 94903
                                               (415) 986-8780
                                               Attorneys for Plaintiff,
                                                  Porsche Motorsports North America, Inc

Dated: April 26, 2021




{0174868.DOCX;2}                              28
      Case 1:16-cv-00182-SAV Document 83-2              Filed 04/27/21    Page 33 of 93




                            CERTIFICATE OF COMPLIANCE

       Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies

with the word limitation requirement. The word count for Plaintiff’s Memorandum of Law in

Support of Plaintiff’s Rule 56 Motion for Summary Judgment, as computed by Law Office of

George R. Tuttle word processing system Microsoft Word 365 ProPlus is 7,981 words, less than

the 14,000 word limit.


                                            /s/ George R. Tuttle, III.
                                            George R. Tuttle, III
                                            Counsel for Plaintiff




{0174868.DOCX;2}                           29
         Case 1:16-cv-00182-SAV Document 83-2                   Filed 04/27/21     Page 34 of 93




                    Porsche Motorsports North America v. United States
                                    Court No. 16-00182
                             Table of Exhibits Accompanying
       Memorandum of Law in Support of Plaintiff s Rule 56 Motion for Summary Judgment

Exhibit 01              Term “trade” as identified in https://slideplayer.com/slide/5896136/
Exhibit 02              Term “trade” as defined in https://marketbusinessnews.com/financial-glossary /trade-
                        definition-meaning/
Exhibit 03              Definition of “trade” as defined in http://www.dictionary.com/trade
Exhibit 04              Definition of “occupation” as defined in http://www.dictionary.com/occupation
Exhibit 05              Definition of “employment” as defined in http://www.dictionary.com/employment
Exhibit 06              Definition of “auto racing” as defined in https://www.dictionary.com/browse/auto-
                        racing
Exhibit 07              Definition of term “implements” as defined in Black’s Law Dictionary
Exhibit 08              Definition of term “implements” as defined in
                        https://en.oxforddictionaries.com/defmition/implement
Exhibit 09              Definition of term “instruments” as defined in https://www.merriam-
                        webster.com/dictionary/instrument
Exhibit 10              Definition of term “instrument” as defined in
                        https://www.collinsdictionary.com/us/dictionary/english/instrument.
Exhibit 11              Definition “tools of the trade” as defined in
                        http://idioms.thefreedictionary.com/tools+of+the+trade
Exhibit 12              HQ H 013537 (July 2, 2007)
Exhibit 13              Deposition of Senior Import Specialist Christopher Kinner (August 18, 2007)
Exhibit 14              HQ 562318 (August 27, 2002)
Exhibit 15              HQ NO13373 (June 29, 2007)
Exhibit 16              HQ NO13372 (July 3, 2007)
Exhibit 17              Declaration of Robert Resetar (March 1, 2017)
Exhibit 18              Declaration of Jens Walter (April 10, 2017)




 { 0174515. DOCX; l }
                                                                                           Exhibit page 30
       Case 1:16-cv-00182-SAV Document 83-2        Filed 04/27/21   Page 35 of 93




                                  PMSJ Exhibit 1

                           Definition of the term “trade”




{ 0174788.DOCX;!}                Exhibit 1
                                                                           Exhibit page 31
       Case 1:16-cv-00182-SAV Document 83-2        Filed 04/27/21   Page 36 of 93




         A Trade is:

          o A skilled job, typically one requiring
            manual skills and special training.




                        https://slideplayer.com/slide/5896136/




{ 0174788.DOCX;! }                Exhibit 1
                                                                           Exhibit page 32
       Case 1:16-cv-00182-SAV Document 83-2       Filed 04/27/21   Page 37 of 93




                                 PMSJ Exhibit 2

                           Definition of the term “trade”




( 0174788.DOCX;! )               Exhibit 2
                                                                          Exhibit page 33
       Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21      Page 38 of 93




           What is trade? Definition and meaning


           Trade as a noun can refer to the action of buying-selling or exchanging goods and services
           between people, companies countries, and other entities The term is often synonymous with
           'commerce ' It may also refer to a particular industry as in the building tourist or fur trades

           People, companies, and countries that buy and sell goods and services are traders

           Job or skill
           The term can mean a job or skill especially one that involves working with one s hands Examples
           include carpentry, plumbing , and mechanics


           https:// marketbusinessnews.com/financial - glossary / trade-definition - meaning /




{ 0174788.DOCX;! }                         Exhibit 2
                                                                                          Exhibit page 34
       Case 1:16-cv-00182-SAV Document 83-2       Filed 04/27/21   Page 39 of 93




                                     PMSJ Exhibit 3


                           Definition of the term “trade”




{ 0174788.DOCX;!}                Exhibit 3
                                                                          Exhibit page 35
       Case 1:16-cv-00182-SAV Document 83-2                    Filed 04/27/21    Page 40 of 93




 trade Ureyd ]                 SHOW IPA

 See synonyms for: trade / traded / trading on Thesaurus.com


 noun
        the act or process of buying, selling, or exchanging commodities, at either wholesale or
        retail, within a country or between countries:
        domestic trade foreign trade
        the act of buying, selling, or exchanging stocks, bonds, or currency:
        Stock brokerages typically charge a commission per trade.

        a purchase or sale; business deal or transaction.
        an exchange of items, usually without payment of money.
        Sports , the transfer of a player or players among professional teams:
        a midseason trade
        any occupation pursued as a business or livelihood.
        some line of skilled manual or mechanical work; craft:
        the trade of a carpenter, punter's trade

        people engaged in a particular line of business:
        a lecture of interest only to the trade



                                 https:// www.dictionarv.com/browse/trade




{ 0174788.DOCX;! }                                Exhibit 3
                                                                                        Exhibit page 36
         Case 1:16-cv-00182-SAV Document 83-2        Filed 04/27/21   Page 41 of 93




                                    PMSJ Exhibit 4

                           Definition of the term “occupation”




{0174788. DOCX;l }                  Exhibit 4
                                                                             Exhibit page 37
           Case 1:16-cv-00182-SAV Document 83-2                       Filed 04/27/21   Page 42 of 93




   occupation [ ok yu/ pey shu/             -    i-      -   in   ]   SHOWIPA   4>)
   See synonyms for: occupation / occupations on Thesaurus.com


   noun
            a person's usual or principal work or business, especially as a means of earning a living;
            vocation:
            Her occupation was dentistry
       2    any activity in which a person is engaged.

                              https://www .dictionarv .com/browse/occupation




                 .
( 0174788.DOCX - 1 )                            Exhibit 4
                                                                                               Exhibit page 38
        Case 1:16-cv-00182-SAV Document 83-2        Filed 04/27/21   Page 43 of 93




                                   PMSJ Exhibit 5


                         Definition of the term “employment”




{ 0174788.DOCX;! }                Exhibit 5
                                                                            Exhibit page 39
        Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21    Page 44 of 93




 employment [ empioim^nt ]                                   SHOW
                                                                      ^
  See synonyms for employment on Thesaurus.com


 noun
         an act or instance of employing someone or something.
         the state of being employed; employ; service:
         to begin or terminate employment

         an occupation by which a person earns a living; work ; business.

                          https:// www . dictionary .com/browse/emplovment




{ 0174788.DOCX;! )                        Exhibit 5
                                                                                    Exhibit page 40
       Case 1:16-cv-00182-SAV Document 83-2         Filed 04/27/21   Page 45 of 93




                                   PMSJ Exhibit 6


                         Definition of the term “auto racing”




{ 0174788.DOCX; l )               Exhibit 6
                                                                            Exhibit page 41
        Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21      Page 46 of 93




 auto racing
 See synonyms for auto racing on Thesaurus.com


 noun
        the sport of racing automobiles in which drivers compete against each other on a course
        designed for racing or on closed public roads.


                         https : // www .dictionary . com/browse/auto-racing




{ 0174788.DOCX;! }                        Exhibit 6
                                                                                      Exhibit page 42
        Case 1:16-cv-00182-SAV Document 83-2           Filed 04/27/21   Page 47 of 93




                                     PMSJ Exhibit 7


                          Definition of the term “implements”


                         Black ’ s Law Dictionary , 4th ed. ( 1968)




{ 0174788. DOCX; l }                Exhibit 7
                                                                               Exhibit page 43
Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 48 of 93




      BLACK 'S
  LAW DICTIONARY
           Definitions of the Terms and Phrases of
            American and English Jurisprudence,
                     Ancient and Modem




                                    By
              HENRY CAMPBELL BLACK, M. A.
    Author of Treatises on Judgments, Tax Titles, Intoxicating Liquors,
        Bankruptcy , Mortgages, Constitutional Law, Interpretation
         of Laws , Rescission and Cancellation of Contracts, Etc.



                  REVISED FOURTH EDITION
                                    BY
              THE PUBLISHER'S EDITORIAL STAFF




                         ST. PAUL, MINN .
                      WEST PUBLISHING CO .
                               1968




                                 Exhibit 7
                                                                          Exhibit page 44
Case 1:16-cv-00182-SAV Document 83-2                          Filed 04/27/21   Page 49 of 93




             COPYRIGHT © 1891, 1910, 1933, 1951, 1957 WEST PUBLISHING COMPANY

                                              COPYRIGHT 0 1968
                                                     By
                                                              .
                                             WEST PUBLISHING CO




       Black's Law Dictionary 4th Ed. Rev.
        -
       6 1971

                                                Exhibit 7
                                                                                      Exhibit page 45
      Case 1:16-cv-00182-SAV Document 83-2                       Filed 04/27/21         Page 50 of 93

IMPERTINENT
   At Law. A term applied to matter not neces       -        In construing a will conjecture must not be taken for
sary to constitute the cause of action or ground           implication; but necessary implication means, not natural
                                                           necessity, but so strong a probability of intention that an
of defense. Cowp. 683; 5 East , 275; Tucker v.             intention contrary to that which is imputed to the testator
Randall, 2 Mass. 283. It constitutes surplusage,           cannot be supposed. 1 Ves . & B . 466 .
( which see.)                                                 "Implication " is also used in the sense of "in        -
IMPESCARE. In old records. To impeach or ac-
                                                           ference;"       e ., where the existence of an inten-
cuse. Impescatus, impeached. Blount.                       tion is inferred from acts not done for the sole
                                                           purpose of communicating it, but for some other
IMPETITIO VASTI. Impeachment of waste , (q.                purpose. Sweet.
v. )
                                                                                 Necessary implication
IMPETRARE. In old English practice. To ob           -
tain by request, as a writ or privilege. Bract , fols.
                                                             In construing a will, necessaiy implication means not
                                                           natural necessity, but so strong a probability of intention
         .
57, 172b This application of the word seems to be          that an intention contrary to that which is imputed to the
                                                           testator cannot be supposed. Wilkinson v. Adam, 1 Ves . &
derived from the civil law. Calvin.                        B . 466; Gilbert v . Craddock , 67 Kan. 346 , 72 P. 869 .
IMPETRATION. In old English law. The obtain-               IMPLIED. This word is used in law as contrasted
                                      .
ing anything by petition or entreaty Particularly,         with "express;" e., where the intention in re-
the obtaining of a benefice from Rome by solicita    -     gard to the subject-matter is not manifested by
tion , which benefice belonged to the disposal of          explicit and direct words, but is gathered by im-
the king or other lay patron. Webster; Cowell.             plication or necessaiy deduction from the circum-
IMPIER. Umpire (q . v. ).                                  stances, the general language, or the conduct of
                                                           the parties  .
IMPEERMENT. Impairing or prejudicing. Jacob          .       As to implied "Abrogation," "Agreement ," "As-
IMPIGNORATA. Pledged ; given in pledge, ( pig -            sumpsit," "Condition ," "Confession ," "Consent,"
                                                           "Consideration ," "Contract," "Covenant," "Dedica-
rtori data;) mortgaged. A term applied in Brac       -     tion, " "Easement, " "Invitation," "Malice," "No-
ton to land. Bract, fol. 20.
                                                           tice," "Obligation ," " Powers," "Trust," "Use,"
IMPIGNORATION. The act of pawning or put
ting to pledge.
                                                    -      "Waiver," and "Warranty," see those titles.

                                                           IMPORTATION. The act of bringing goods and
IMPIUS ET CRUDELIS JUDICANDUS EST QUI                      merchandise into a country from a foreign coun-
LIBERTATI NON FAVET. He is to be judged                    try. Cunard Steamship Co . v. Mellon, 43 S.Ct. 504,,
impious and cruel who does not favor liberty. Co.          262 U.S. 100, 67 L.Ed. 894, 27 A.L.R. 1306.
Litt. 124.
                                                           IMPORTED. This word, in general, has the same
IMPLACITARE. Lat. To implead; to sue.                      meaning in the tariff laws that its etymology
                                                           shows, in porto, to carry in. To "import" is to
EVIPLEAD. In practice. To sue or prosecute by              bear or carry into. An "imported" article is one
due course of law. People v. Clarke, 9 N.Y. 368.           brought or carried into a country from abroad.
IMPLEADED. Sued or prosecuted; used partic-                The Conqueror, 49 Fed . 99. See Imports.
ularly in the titles of causes where there are sev   -     IMPORTS. Importations; goods or other prop-
eral defendants; as "A. B., impleaded with C. D."          erty imported or brought into the country from a
                                                           foreign country.
IMPLEMENTS. Such things as are used or em            -
ployed for a trade, or furniture of a house. What    -     IMPORTUNITY. Pressing solicitation; urgent
ever may supply wants; particularly applied to             request; application for a claim or favor which is
tools, utensils, vessels, instruments of labor; as,        urged with troublesome frequency or pertinacity.
the implements of trade or of husbandry. God         -     Webster.
dard v. Chaffee, 2 Allen (Mass.) 395, 79 Am.Dec.
                                       .
796. Mississippi Road Supply Ca. v Hester, 185                          .
                                                           IMPOSE To levy or exact as by authority; to
                                      ..
Miss. 839, 188 So. 281, 287, 124 A.L R 574.                lay as a burden, tax, duty or charge. State v.
                                                           Nickerson , 97 Neb. 837, 151 N.W. 981, 982.
IMPLICATA. A term used in mercantile law, de         -
rived from the Italian. In order to avoid the risk         IMPOSITION. An impost; tax; contribution.
of making fruitless voyages , merchants have been          Paterson v. Society, 24 N.J.L. 400; Singer Mfg. Co.
in the habit of receiving small adventures, on             v. Heppenheimer, 58 N.J.L. 633, 34 A. 1061, 32 L.
freight, at so much per cent, to which they are            R . A. 643; Town of Brandon v. Harvey, 105 Vt.
entitled at all events, even if the adventure be                        .
                                                           435, 168 A 708, 710.
lost; and this is called "implicata." Wharton.
                                                           IMPOSSIBILITY. That which, in the constitution
IMPLICATION. Intendment or inference, as dis-              and course of nature or the law, no man can do
tinguished from the actual expression of a thing
in words. In a will, an estate may pass by mere
                                                                            .
                                                           or perform Klauber v. San Diego Street-Car Co.,
implication, without any express words to direct
                                                                    .
                                                           95 Cal 353, 30 P. 555.
             .
its course 2 Bl. Comm. 381.                                    Impossibility of performance of contract, absolving party
  An inference of something not directly declared, but     ^impossibility, but impracticability because of extreme arid
arising from what is admitted or expressed.                unreasonable difficulty, expense , injury or loss involved.
                                                         888
                                               Exhibit 7
                                                                                                  Exhibit page 46
       Case 1:16-cv-00182-SAV Document 83-2        Filed 04/27/21   Page 51 of 93




                                  PMSJ Exhibit 8


                         Definition of the term “implement”




{ 0174788.DOCX;!}                 Exhibit 8
                                                                           Exhibit page 47
        Case 1:16-cv-00182-SAV Document 83-2              Filed 04/27/21    Page 52 of 93




  implement                                                                              oc
  Pronunciation @ / ' implim(a)nt/ >)) / ' implimtnt/   <>))
                                     ^
  See synonyms for implement

  Translate implement into Spanish

  NOUN

  1    A tool, utensil, or other piece of equipment that is used for a particular purpose.
       ‘garden implements ’

                       https://en.oxforddictionaries.com/defmition/implement




{ 0174788. DOCX; l }                     Exhibit 8
                                                                                    Exhibit page 48
        Case 1:16-cv-00182-SAV Document 83-2         Filed 04/27/21   Page 53 of 93




                                    PMSJ Exhibit 9


                          Definition of the term “instruments”




{ 0174788.DOCX ; 1 }               Exhibit 9
                                                                             Exhibit page 49
       Case 1:16-cv-00182-SAV Document 83-2                          Filed 04/27/21          Page 54 of 93




                 instrument                        noun
                      Save Word

                                              -
                 In stru ment | \ m(t)-stre mant   ©\
                 Definition of instrument (Entry 1 of 2)
                 1 : a device used to produce music
                     also : a singing voice

                 2 : IMPLEMENT
                     especially : one designed for precision work

                 3   a    : a measuring device for determining the present value of a quantity under
                          observation
                     b : an electrical or mechanical device used in navigating an airplane
                          especially : such a device used as the sole means of navigating

                 4   a    : a means whereby something is achieved, performed, or furthered
                     b : one used by another as a means or aid : DUPE, TOOL

                 5   : a formal legal document (such as a deed, bond, or agreement)




                         https ://www . merriam-webster . com/dictionarv/instrument




{ 0174788.DOCX;! }                                Exhibit 9
                                                                                                       Exhibit page 50
       Case 1:16-cv-00182-SAV Document 83-2       Filed 04/27/21   Page 55 of 93




                                  PMSJ Exhibit 10


                         Definition of the term “instrument”




{ 0174788.DOCX;! }               Exhibit 10
                                                                          Exhibit page 51
       Case 1:16-cv-00182-SAV Document 83-2                           Filed 04/27/21         Page 56 of 93




   Definition of 'instrument*

   instrument
   Collins COBUIl I )
                                                                                        Word Frequency
                                                                                                           •• # C #



   (instramant   43))
   Word forms: instruments

   1. COUNTABLE NOUN
          An instrument is a tool or device that is used to do a particular task, especially a scientific task.


                                                             ^
          ...instruments for cleaning and polishing teeth, ( j



                  https:// www .collinsdictionarv .com/ us/dictionary /enulish/ instrument




( 0174788.D0CX; 1 }                              Exhibit 10
                                                                                                        Exhibit page 52
       Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 57 of 93




                                  PSMSJ Exhibit 11


                       Definition of the term “tools of the trade”




{ 0174788.DOCX;!}                  Exhibit 11
                                                                             Exhibit page 53
        Case 1:16-cv-00182-SAV Document 83-2                              Filed 04/27/21          Page 58 of 93




   th© tOOlS Of the/your tr3d©                      the things you need to do your job: We are proud to make Davids boots,
   because they are the tools of his trade as a professional footba er 0 Ambulancemen now be' ieve that helicopters are vital
   tools of the trade
   See also of, tool , trade


 the tools of the/(one's) trade
       The specific tools used in a particular profession
       If you want to become a painter, you have to famihanze yourself with the tools of the trade—which include more than
       just paintbrushes
       As a reporter, the tools of my trade used to be a pencil and a pad of paper— but now technology has changed the
       game.
 See also of , tool , trade

                           http;//idioms.thefreedictionarv.com/tools+of +the + trade




{ 0174788.DOCX; l }                                Exhibit 11
                                                                                                              Exhibit page 54
       Case 1:16-cv-00182-SAV Document 83-2    Filed 04/27/21   Page 59 of 93




                                PSMJ Exhibit 12


                            HQ HO13537 (July 2, 2007)




{ 0174788.DOCX;!}               Exhibit 12
                                                                       Exhibit page 55
Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21   Page 60 of 93




                                 HQ H013537

                                 July 2 , 2007


OT:RR:CTF:VS       H013537 GOB

CATEGORY: Classification

Texas Aero Engine Services Limited
Attn.: Vincent A. Enea
Trade Compliance Manager
2100 Eagle Parkway
Fort Worth, Texas 76177

RE:    Tools of Trade; Subheading 9801.00.85, HTSUS

Dear Mr . Enea:

        This is in reply to your request of June 13 , 2007 , which was forwarded
to this office by the National Commodity Specialist Division. Our ruling
follows.

FACTS:

      You describe the pertinent facts as follows. Texas Aero Engine
Services Limited (“TAESL”) is a joint venture between Rolls Royce and
American Airlines whose primary business is the overhaul of aircraft turbine
engines and the return of the engines to a serviceable condition.

        When TAESL mechanics travel internationally they bring goods
needed to accomplish their work , including aircraft components, mechanics’
tooling , specialized tooling , shop supplies, attaching hardware, reference
manuals, and shop equipment. Certain of these materials are brought back
into the United States upon completion of the work. In addition to the goods
enumerated above , the items brought back to the United States may include
material which has been removed from the sen/iced aircraft.

      You state that TAESL would like to classify the above-described
goods as tools of trade within the meaning of subheading 9801.00. 85 ,
Harmonized Tariff Schedule of the United States (“HTSUS”).




                                  Exhibit 12
                                                                         Exhibit page 56
Case 1:16-cv-00182-SAV Document 83-2            Filed 04/27/21   Page 61 of 93

                                       2


ISSUE:

      Whether the above-described goods may be classified in subheading
9801.00.85, HTSUS, as tools of trade.

LAW AND ANALYSIS:

       Subheading 9801.00.85, HTSUS provides for duty-free treatment for
“[professional books, implements, instruments, and tools of trade,
occupation, or employment, when returned to the United States after having
been exported for use temporarily abroad, if imported by or for the account of
the person who exported such items.”

       Tools of trade generally include those items necessary for the
exercise of the trade or profession of the subject individuals, in this case,
mechanics of TAESL. Based upon the information submitted, we find that
goods such as mechanics’ tooling, specialized tooling, shop supplies,
attaching hardware, reference manuals, and shop equipment, which are
necessary for the work of the TAESL mechanics, qualify for entry under
subheading 9801.00.85, HTSUS.

       Your request also mentions aircraft components. If these goods are
necessary for the work performed by the TAESL mechanics, they qualify for
entry under subheading 9801.00.85, HTSUS.

       Materials removed from the serviced aircraft (i. e., materials which
were not taken abroad by the TAESL mechanics) do not fall within the scope
of subheading 9801.00.85, HTSUS, and are therefore not eligible for entry
under this provision.

       We note that, in order for subheading 9801.00.85, HTSUS to be
applicable, the goods at issue must be imported by or for the account of the
person who exported the same goods.

       While the Customs and Border Protection (“CBP”) Regulations do not
provide for specific documentation required to substantiate a claim under
subheading 9801.00.85, HTSUS, carnets, commercial invoices, packing lists
landing certifications, customs documents used to import the merchandise
into the foreign country, or any other documentation which shows that the
merchandise being imported under subheading 9801.00.85, HTSUS, is the
same as what was exported, may be utilized for this purpose.

HOLDINGS:




                                   Exhibit 12
                                                                        Exhibit page 57
Case 1:16-cv-00182-SAV Document 83-2           Filed 04/27/21   Page 62 of 93

                                       3

       Goods such as mechanics’ tooling, specialized tooling , shop supplies
attaching hardware, reference manuals, and shop equipment, which are
necessary for the work of the TAESL mechanics , qualify for entry under
subheading 9801.00. 85, HTSUS, provided that they are imported by or for
the account of the person who exported those goods.

      If the aircraft components are necessary for the work performed by the
TAESL mechanics, they qualify for entry under subheading 9801.00.85,
HTSUS, provided that they are imported by or for the account of the person
who exported those goods.

      Materials removed from the serviced aircraft (/. e. , materials which
were not taken abroad by the TAESL mechanics) are not eligible for entry
under subheading 9801.00.85 , HTSUS.

        A copy of this ruling letter should be attached to the entry documents
filed at the time the goods are entered. If the documents have been filed
without a copy, this ruling should be brought to the attention of the CBP
officer handling the transaction.


                                   Sincerely



                                   Monika R . Brenner
                                   Chief
                                   Valuation and Special Programs Branch




                                  Exhibit 12
                                                                       Exhibit page 58
       Case 1:16-cv-00182-SAV Document 83-2              Filed 04/27/21     Page 63 of 93




                                         PMSJ Exhibit 13


               Deposition of Import Specialist Christopher Kinner ( August 18, 2017)




{ 0174788.DOCX ;!}                      Exhibit 13
                                                                                       Exhibit page 59
         Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 64 of 93



     !
                                                                              Page 1

1            UNITED STATES COURT OF INTERNATIONAL TRADE
2            B E F O R E T H E H O N O R A B L E R . K E N T O N M U S G R A V E,
3            SENIOR JUDGE


4            P O R S C H E M O T O R S P O R T S N O R T H A M E R I C A , I N C .,
5    I                                          P l a i n t i f f,
6                    -against-                                     C o u rt N o .:
                                                                   1 6-0 0 1 8 2
7            U N I T E D S T A T E S,
8                                                Defendant.

9
10                                           D e p o s i t i o n O f:
11                                       CHRISTOPHER KINNER
12                                 F r i d a y, A u g u s t 1 8 , 2 0 1 7
13                                  12: 50 p. m.           2 :5 8 p .m.
14
15           H E L D:        U.S. C u s t o m e s a n d B o r d e r P r o t e c t i o n
16                           237 West Service Road
17                           C h a m p l a i n, N e w Y o r k
18           B E F O R E:    B r e n d a J . 0' C o n n o r - M a r e 1 1 o , C S R ,
                             Certified Shorthand Reporter and
19                           Notary Public in and for the
                             State of New York.
20
21
22
                           Veritext Legal Solutions
23                              Mid-Atlantic Region
                        1250 Eye Street NW - Suite 350
24                          W a s h i n g t o n, D.C . 20005
25
         _
                                          Veritext Legal Solutions
 138717.pdf                    -             -     -
                                             Exhibit 13
                                                        - -             - -
                        215-241 1000 ~ 610-434 8588 302 571 0510 ~ 202 803 8830
                                                                                  Exhibit page 60
      Case 1:16-cv-00182-SAV Document 83-2         Filed 04/27/21       Page 65 of 93




                                                                             Page 2

1           A P P E A R A N C E S:
2           APPEARING FOR THE PLAINTIFF (S):
3           (via teleconference)
4               L A W O F F I C E S O F G E O R G E R . T U T T L E,
                A Professional Corporation
5               1 1 0 0 L a r k s p u r L a n d i n g C i r c l e, S u i t e 3 8 5
                L a r k s p u r, C a l i f o r n i a 9 4 9 3 9
6               4 1 5-9 8 6-8 7 8 0
                BY:       C A R L D . C A M M A R A T A, E S Q .
7                         c h u c k.c a m m a r a t a @t u t t l e l a w.c o m
 8
 9
10          APPEARING FOR THE DEFENDANT(S):
11              U.S. DEPARTMENT OF JUSTICE
                26 Federal Plaza
12              N e w Y o r k, N e w Y o r k 1 0 2 7 8
                2 1 2- 2 6 4-0 4 8 1
13              B Y:       S T E P H E N A . J O S E Y, E S Q .
                           Stephen. a.j o s e y 2@ u s a d o j .g o v
14
15
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
 138717 . pdf          -             -              -               -
                  215 241-1000 ~ 610 434-8588 ~ 302 571-0510 ~ 202 803-8830
                                       Exhibit 13
                                                                               Exhibit page 61
      Case 1:16-cv-00182-SAV Document 83-2                   Filed 04/27/21   Page 66 of 93




                                                                                    Page 3

1                                               k    k   k



2                                   ( E x h i b i t 1, A m e n d e d N o t i c e,

3                        herein was marked for identification.)
4                                                k   k   k


5                                   C H R I S T O P H E R K I N N E R,
6         c a l l e d a s t h e w i t n e s s, h e r e i n b e f o r e n a m e d, b e i n g
7          first duly cautioned and sworn or affirmed by
8          B R E N D A J . 0' C O N N O R - M A R E L L O , a C e r t i f i e d
9          Shorthand Reporter and Notary Public in and for
10         t h e S t a t e o f N e w Y o r k, Q u a l i f i e d i n S a r a t o g a
11         C o u n t y, h e r e i n t o t e l l t h e t r u t h , t h e w h o l e

12         t r u t h, a n d n o t h i n g b u t t h e t r u t h , w a s e x a m i n e d
13         and testified as follows:
14                                            EXAMINATION
15         B Y M R . C A M M A R A T A:
16         Q   -   T h a n k y o u, M r . K i n n e r .
17         A.      Yes .
18         Q.      Mr. Stephen Josey is here representing the
19                 Government in this action.                         A n d I'm C a r l
20                 C a m m a r a t a r e p r e s e n t i n g t h e p l a i n t i f f,
21                 P o r s c h e M o t o r s p o r t s N o r t h A m e r i c a, I n c .
22                 And we have issued a pending notice of
23                 t a k i n g d e p o s i t i o n, a n d y o u' v e b e e n
24                 selected to represent the Government in
25                 this action as if the Government were

                                       Veritext Legal Solutions
 138717 .pdf                              -
                      215-241-1000 ~ 610 434-8588 ~ 302-571-0510 ~ 202-803-8830
                                           Exhibit 13
                                                                                        Exhibit page 62
      Case 1:16-cv-00182-SAV Document 83-2                Filed 04/27/21    Page 67 of 93




                                                                                 Page 11

1                   s o l d i n C a n a d a, s o P o r s c h e d i d n o t i m p o r t
2                   t h e m b a c k i n t o t h e U n i t e d S t a t e s ; i s n 't
3                   t h a t c o r r e c t?
4 1         A.      Yes.
5           Q   •   Okay.       So the parts that they did import
6                   back into the United States were not sold;
7                   i s n ' t t h a t c o r r e c t?
8           A.      Yes.
9           Q•      Okay.          Do you know or recall that Porsche
10                  filed certificates of registration for
11                  t h o s e a u t o t o o l s, p a r t s a n d a c c e s s o r i e s
12                  before exporting them from the United
13                  S t a t e s?
14          A.      Yes.      I' m a w a r e o f t h a t.
15          Q•      Is that document                   I b e 1 i e v e i t's a
16                  C F 4 4 5 5, c e r t i f i c a t e o f r e g i s t r a t i o n.
17                  I s n' t t h a t t h e d o c u m e n t t h a t C u s t o m s w a n t s
18                  i m p o r t e r s w h o a r e g o i n g t o e x p o r t i t e m s,
19                  and then reimport them back into the
20                  United States to use to notify Customs of
21                  t h e i r i n t e n t?
22          A.      Y e s.
23          Q.      So Customs accepts the                           or let me
24                  rephrase that.
25                                 Customs requests that importers who

                                          Veritext Legal Solutions
 138717 . pdf          215 -241 - 1000 ~ 610-434-8588 ~ 302-571 -0510 ~ 202-803-8830
                                               Exhibit 13
                                                                                       Exhibit page 63
      Case 1:16-cv-00182-SAV Document 83-2               Filed 04/27/21     Page 68 of 93




                                                                                 Page 12

1                   intend to export items out of the United
2                   S t a t e s, a n d t h e n r e i m p o r t t h e m b a c k i n t o
3                   t h e U n i t e d S t a t e s, o n e o f t h e c o r r e c t
4                   f o r m s t o u s e i s t h e C F 4 4 5 5; i s n't t h a t
5                   correct?
6           A.      Yes.
7           Q   -   So when Porsche filed these forms for each
8                   o f t h e t h r e e e n t r i e s , w h y d i d n't C u s t o m s
9                   accept those forms as evidence of their

10                  intent to reimport them back into the
11                  United States?
12                                   MR. JOSEY:           Objection.            T h e r e' s
13                         n o f o u n d a t i o n t h a t t h e y d i d n 't u s e
14                         t h o s e f o r m s a s e v i d e n c e.       B u t, y o u
15                         k n o w, I c a n i n s t r u c t h i m t o a n s w e r t h e
16                         q u est i o n.    O r y o u m a y c l a r i f y.
17          B Y M R. C A M M A R A T A:
18          Q.      W e l l, t h a t t h e y d i d n' t a c c e p t t h o s e f o r m s
19                  I t h i n k i s t h e p o i n t t h a t I' m c u r i o u s
20                  about.       W h y w o u l d n't C u s t o m s a c c e p t t h o s e
21                  as evidence?
22                                   M R . J O S E Y:     O b j e c t i o n a g a i n.
23                         Y o u h a v e n 't e s t a b l i s h e d t h a t t h e y
24                         d i d n't a c c e p t t h a t a s e v i d e n c e o r
25                         s o m e t h i n g t h a t t h e y d i d n't l o o k a t .

                                         Veritext Legal Solutions
 138717 . pdf                                -
                                            Exhibit 13
                                                         -
                       215-241-1000 ~ 610-434 8588 ~ 302 571-0510 ~ 202 803 8830
                                                                          - -
                                                                                    Exhibit page 64
        Case 1:16-cv-00182-SAV Document 83-2     Filed 04/27/21   Page 69 of 93




                                  PMSJ Exhibit 14


                         Ruling HQ 56318 ( August 27, 2002)




{ 0174788. DOCX ; l }            Exhibit 14
                                                                         Exhibit page 65
Case 1:16-cv-00182-SAV Document 83-2            Filed 04/27/21   Page 70 of 93




                                    HQ 562318

                                  August 27, 2002

  MAR-2-05 RR:IA 562318 RFC

  CATEGORY: Classification

  Tariff No. 9801.00.8500

  Area Port Director of Customs
  U.S. Customs Service
  9901 Pacific Highway
  Blaine, WA 98230

  RE: Protest and Application for Further Review No. 3004-01-50004

  Dear Sir or Madam:

  This is in reference to a Protest and Application for Further Review (number
  3004-01-50004) filed by Bombardier Inc./Canadair, contesting the denial of a
  claim under subheading 9801.00.8500 of the Harmonized Tariff Schedule of
  the United States (HTSUS) for duty free treatment.


  FACTS:

  The importer of record is Bombardier Inc-Canadair, Montreal, Canada. The
  consignee is ATT Metrology Services, Inc., Richmond, Washington. The
  exporter of the merchandise to the United States is Bombardier Aerospace,
  Montreal, Quebec, Canada.

  The merchandise consists of laser tracker systems. ATT Metrology had a
  contract with Bombardier Aerospace to supply laser tracker systems and
  associated equipment to Bombardier Aerospace on a temporary basis for use
  in the fabrication, assembly and inspection of the tooling made for its
  commercial and business airplane programs. Upon completion of the
  agreement, the laser tracker systems were returned to ATT Metrology in the
  United States. ATT Metrology may not necessarily be the original importer of
  some of the equipment and has acquired some of the equipment domestically.

  The merchandise was imported and entered on October 4, 2001. The
  merchandise was liquidated on August 17, 2001, under various HTSUS
  subheadings.




                                   Exhibit 14
                                                                        Exhibit page 66
Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21     Page 71 of 93

                                           2

  On October 4, 2000, a protest was filed against the rate of duty. The protest
  contends that all the merchandise should have been liquidated under
  subheading 9801.00.8500. In the instant case, the port disagrees with
  classification in subheading 9801.00.8500 because it believes that in order to
  receive the benefits of that subheading “the equipment should be utilized by
  the owner of a tool of the trade and not leased to a Canadian company for use
  by them.”

  The protest was filed in a timely manner within ninety days from the date of
  liquidation.


  ISSUES:

  Whether the merchandise that is the subject of this protest is entitled to duty
  free treatment under HTSUS subheading 9801.00.8500.


  LAW AND ANALYSIS:

  HTSUS subheading 9801.00.8500 provides as follows:

         Professional books, implements, instruments, and tools of trade,
         occupation, or employment, when returned to the United States after
         having been exported for use temporarily abroad, if imported by or for
         the account of the person who exported such items.

  HTSUS Subheading 9801.00.8500

  In order to receive the preferential tariff treatment provided for under
  subheading 9801.00.8500, the plain language of that provision only requires
  that the merchandise (1) be exported for temporary use abroad and (2) be
  imported (after being exported) by or for the account of the person who
  originally exported the merchandise. There is no requirement that the
  merchandise be used abroad by the person who exported it.

  In the instant case, ATT Metrology exported the merchandise under
  consideration to Bombardier Aerospace in Canada for temporary use. After
  completion of this temporary use in Canada, Bombardier Aerospace exported
  the merchandise back to the United States and imported it by or for the
  account of ATT Metrology—the company that originally exported it.
  Accordingly, the merchandise in this transaction has satisfied the requirements
  of HTSUS subheading 9801.00.8500.


  HOLDING:



                                    Exhibit 14
                                                                            Exhibit page 67
Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21    Page 72 of 93

                                           3

  The merchandise in the above-mentioned transaction has satisfied the
  requirements of HTSUS subheading 9801.00.9500. Accordingly, the protest
  should be granted.

  In accordance with section 3 A (11) (b) of Customs Directive 099 3550-065,
  dated August 4, 1993, Subject Revised Protest Directive, you are to mail this
  decision, together with Customs Form 19, to the protestant no later than sixty
  (60) days from the date of this letter. Any reliquidation of the entry or entries in
  accordance with the decision must be accomplished prior to mailing the
  decision.

  Sixty (60) days from the date of this decision, the Office of Regulations and
  Rulings will make the decision available to U.S. Customs Service personnel,
  and to the public on the U.S. Custom Service web site (ww.customs.gov), by
  means of the Freedom of Information Act, and other methods of public
  distribution.

                                                 Sincerely



                                                 Myles B. Harmon, Acting Director
                                                 Commercial Rulings Division




                                    Exhibit 14
                                                                            Exhibit page 68
       Case 1:16-cv-00182-SAV Document 83-2     Filed 04/27/21   Page 73 of 93




                                 PMSJ Exhibit 15


                          Ruling NO13373 (June 29, 2007)




{ 0174788.DOCX;! )               Exhibit 15
                                                                        Exhibit page 69
      Case 1:16-cv-00182-SAV Document 83-2            Filed 04/27/21   Page 74 of 93




N013373

June 29, 2007

CLA-2-98:RR:E:NC:SP:233

CATEGORY: Classification

TARIFF NO.: 9801.00.8500

Doug Auten
Senior Customs Compliance Manager
American Airlines. Inc.
3900 North Mingo Road
Mail Drop 580
Tulsa , OK 74116

RE:    The tariff classification of a non-routine airline maintenance toolkit.

Dear Mr. Auten:

       In your letter dated June 25, 2007, you requested a tariff classification ruling .

        You state that on a non-routine basis , operating as an international carrier,
American Airlines’ bases in the United States assemble kits for an expedited repair
of an aircraft or aircraft engine. These kits may consist of tools , equipment such as
an aircraft engine hoist or sling , spare parts for an aircraft, spare parts for aircraft
engines, items such as lubricants and gloves to support the repair and consumable
parts such as nuts and bolts. When a specific repair is required at an international
location, the kit to support the repair is exported , the repair work is performed and
the kit is imported back into the United States. The contents of the kits will vary
based on the required type of repair.

        When a specific repair is required at an international location , the kit to
support the repair is assembled in the United States, and then exported. The repair
work is performed and the kit is imported back into the United States. The kit is
imported solely for the account of American Airlines, who is also the exporter. The
repair at the international location may be performed by a related or unrelated. The
parts, tooling and other materials required to perform the repair may be of U. S . or
foreign origin.

      The applicable subheading for the non-routine maintenance toolkit will be
9801.00.8500, Harmonized Tariff Schedule of the United States (HTSUS) , which
provides for Professional books, implements , instruments, and tools of trade ,




                                         Exhibit 15
                                                                                 Exhibit page 70
     Case 1:16-cv-00182-SAV Document 83-2           Filed 04/27/21   Page 75 of 93
                                  2



occupation, or employment, when returned to the United States after having been
exported for use temporarily abroad, if imported by or for the account of the person
who exported such items.” The rate of duty will be free.

      Duty rates are provided for your convenience and are subject to change.
The text of the most recent HTSUS and the accompanying duty rates are provided
on World Wide Web at http://www.usitc.gov/tata/hts/.

      This ruling is being issued under the provisions of Part 177 of the Customs
Regulations (19 C.F.R. 177).

      A copy of the ruling or the control number indicated above should be
provided with the entry documents filed at the time this merchandise is imported. If
you have any questions regarding the ruling, contact National Import Specialist
Lawrence Mushinske at 646-733-3036.



                                         Sincerely,



                                         Robert B. Swierupski
                                         Director,
                                         National Commodity
                                         Specialist Division




                                       Exhibit 15
                                                                            Exhibit page 71
       Case 1:16-cv-00182-SAV Document 83-2     Filed 04/27/21   Page 76 of 93




                                PMSJ Exhibit 16


                          Ruling N013372 (July 3, 2007)




{ 0174788. DOCX;!}              Exhibit 16
                                                                        Exhibit page 72
      Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21   Page 77 of 93




N013372

July 3, 2007

CLA-2-98:RR:E:NC:SP:233

CATEGORY: Classification

TARIFF NO.: 9801.00.8500

Doug Auten
Senior Customs Compliance Manager
American Airlines. Inc.
3900 North Mingo Road
Mail Drop 580
Tulsa, OK 74116

RE:    The tariff classification of airline maintenance toolkit.

Dear Mr. Auten:

       In your letter dated June 25, 2007, you requested a tariff classification ruling.

        You describe the airline maintenance toolkit as consisting of tools,
equipment, spare parts for an aircraft, spare parts for an aircraft engine and spare
parts for support equipment and/or consumable spare parts. When a specific
repair is required at an international location, the kit to support the repair is
exported, the repair work is performed and the kit is imported back into the United
States. The kit is exported by, and is imported solely for the account of American
Airlines. The parts and tooling may be of U.S. or foreign origin. You have provided
details on several of the kits: KIT9476 a fan blade change kit and KIT9289 a wheel
change equipment kit. You further advise that the toolkits are used in the normal
course of business.

       The applicable subheading for the maintenance toolkit will be 9801.00.8500
Harmonized Tariff Schedule of the United States (HTSUS), which provides for
Professional books, implements, instruments, and tools of trade , occupation, or
employment, when returned to the United States after having been exported for
use
temporarily abroad, if imported by or for the account of the person who exported
such items.” The rate of duty will be free.




                                          Exhibit 16
                                                                               Exhibit page 73
     Case 1:16-cv-00182-SAV Document 83-2            Filed 04/27/21   Page 78 of 93
                                  2



      Duty rates are provided for your convenience and are subject to change .
The text of the most recent HTSUS and the accompanying duty rates are provided
on World Wide Web at http://www.usitc.gov/tata/hts/.

      This ruling is being issued under the provisions of Part 177 of the Customs
Regulations (19 C.F.R . 177).

      A copy of the ruling or the control number indicated above should be
provided with the entry documents filed at the time this merchandise is imported . If
you have any questions regarding the ruling , contact National Import Specialist
Lawrence Mushinske at 646-733-3036 .



                                         Sincerely



                                         Robert B. Swierupski
                                         Director,
                                         National Commodity
                                         Specialist Division




                                       Exhibit 16
                                                                             Exhibit page 74
       Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21    Page 79 of 93




                                       PMSJ Exhibit 17


              Declaration of Robert Resetar (March 1, 2013271327) <1112-15 at p. 2




{ 0174788.DOCX;!}                      Exhibit 17
                                                                                     Exhibit page 75
       Case 1:16-cv-00182-SAV Document 83-2         Filed 04/27/21   Page 80 of 93




                                    Declaration
                                        Of
                                   Robert Resetar

I , Robert Resetar, declare as follows:
            A.      Background

      1. I am familiar with the case of Porsche Motorsport North America, Inc. v.
         United States, Court Number 16-00182 , pending in the United States
         Court of International Trade, and I submit this Declaration in support of
         Plaintiffs position asserted in that litigation;

      2. I am a Licensed Customs Broker having received Customs License No.
         15265, issued on September 20, 1996 in New York;

     3. I am employed by Porsche Cars North America, Inc. ( hereinafter “ Porsche”)
        and am its Customs 8s Trade Compliance Manager;

      4 . I commenced my employment with Porsche in 1997 and during the
          following approximately 20 years, have been responsible for its importation
          compliance, including but not limited to the classification of its imported
          products;

     5. My duties at Porsche not only include classification of Porsche’s imported
        products, but also, consumer product safety compliance matters for
        certain children 's products that Porsche imports and I am the person
        responsible for C-TPAT, of which Porsche is a member under account
        97651595;

      6. Additionally, I am a customs consultant for other Porsche affiliates that
         have import activity, such as Porsche Motorsport North America, Inc.
         ( hereinafter “ PMNA”) , Porsche Design of America, Porsche Latin America
         and Porsche Cars Canada;

      7. Prior to my employment with Porsche , I worked for Mercedes-Benz North
         America for almost 9 years where one of my main duties, in addition to
         overseeing parts importations, was customs classification;
      8. Prior to my employment at Mercedes, I was employed by Pasha
         International, a freight forwarder, and my responsibilities included
         managing the logistics for a small parcel business Pasha had for
         expatriates working in Saudi Arabia for U .S. based aerospace companies;

      9. In addition to my training and experience as a Licensed Customs Broker ,
         I Have been active in the Alliance of Automobile Manufacturers trade


              .
(0133220.DOCX 1 )
                                       Exhibit 17
                                                                            Exhibit page 76
       Case 1:16-cv-00182-SAV Document 83-2           Filed 04/27/21   Page 81 of 93




           organization since the beginning of my employment and I regularly attend
           annual customs related seminars given by service providers, as well as
           major trade organizations, such as AAEI (America Association of Exporters
           and Importers). Further, I have attended every CBP Trade Symposium
           and C-TPAT conference;
     10.      I am the author of over 250 binding rulings issued by U.S. Customs
        and Border Protection ( hereinafter “CBP”) on parts and accessories for the
        Porsche affiliates;
           B.      Intent to Temporarily Export

     11.      As a licensed customs broker employed by Porsche and experienced
        in classification of its products imported into the United States, I was
        approached by the Porsche affiliate, PMNA, and advised of that company’s
        intent to support racing teams that race Porsche cars in Canadian races;

     12.         I was advised that in order to encourage race teams to race Porsche
           cars, PMNA offered to support the teams racing Porsche cars by
           temporarily making available to the race teams in Canada during the races
           certain repair tools, parts, and accessories for the teams use in the
           unlikely event that the repair items were needed because of a breakdown
           or accident;
     13.      PMNA determined that the race teams’ success while racing Porsche
        cars would enhance the Porsche brand;
     14.      Although PMNA believed that the Porsche race cars would not
        breakdown, as they were designed , engineered and produced to withstand
        the rigors of auto racing, they know that as with any mechanical device
        put under stress, the misuse, unexpected circumstances, or accidents
        may cause the vehicle to not operate properly;
     15.       Therefore, as a precaution and as an inducement to the teams to
        race Porsche race cars, PMNA put together a kit consisting of certain repair
        tools, parts, and accessories that it estimated may be needed to repair the
        cars during a race in Canada so that the teams could continue to race;

     16.      Out of over 37,000 active Porsche SKU’s (repair tools, parts, and
        accessories) that PMNA maintains, only about 1,500 repair items are
         maintained in the PMNA truck / trailer for race car repairs;

      17.      The selection of these approximately 1,500 repair items is based
         upon PMNA’s experience of the most likely items that will need to be
         repaired or replaced in a race due to accident or failure;

      18.          Those Porsche repair tools, parts, and accessories that the race

{0133320.DOCX;!}
                                         Exhibit 17
                                                                              Exhibit page 77
        Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 82 of 93




           teams need during the race are purchased from PMNA and the remainder
           are returned to the United States;

     19.      These repair tools, parts, and accessories are not available, offered,
        or sold to the general public or any other racing teams;

     20.        They are only temporarily made available for the teams racing
           Porsche cars while in Canada.

     21 .      These repair items, in essence, formed a repair kit and were loaded
         into a PMNA truck / trailer for their temporary export to Canada for the
         races before importing them back into the United States. A picture of the
         PMNA truck / trailer is attached marked as Exhibit 1;

     22.      PMNA advised me that those repair items were only being exported
        to Canada temporarily as PMNA intended to return all of them back to the
        United States after the races;
     23.      If any of those repair tools, parts, and accessories that make up the
        said repair kit were needed by the race teams, those repair items would
        remain with the race teams and not be imported back into the United
        States by PMNA;
           C.      Classification Analysis
     24.      As I routinely do when analyzing a new classification issue, I
        researched CBP’s CROSS data base for classification guidance and found
        a CBP Ruling issued to American Airlines that appeared to be right on
        point and controlling, as the pertinent facts were almost identical to
        PMNA’s importations;

     25.       The American Airlines Ruling determined that the proper tariff
        classification for imported repair tools, parts, and accessories that were
        temporarily exported abroad were to be classified under subheading
        9801.00.8500, HTSUS, when imported back into the United States;

     26.     The American Airlines ruling that I reviewed was either Ruling
        N013373, dated June 29 , 2007, or Ruling N013372 , dated July 3, 2007;

     27.       The pertinent facts in the American Airlines rulings were that
        American Airlines exported certain repair tools, parts, and accessories that
        it determined may be necessary to repair its airplanes abroad and after
        the repairs were completed, imported those unneeded items back into the
        United States;

      28.       Similarly, PMNA intended to export to Canada certain of its repair
         tools, parts, and accessories that might be needed to repair Porsche race


{0133220 DOCXJ )
                                         Exhibit 17
                                                                              Exhibit page 78
        Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 83 of 93




            cars and then after the races, the unneeded repair items would be
            imported back into the United States;
      29 .      Therefore, I concluded that pursuant to the said Ruling in the
          American Airlines case, the proper classification for the Porsche repair
          items temporarily exported to Canada upon being imported back into the
          United States was under subheading 9801.00.8500, HTSUS;

            D.      Documents Supporting PMNA’s Intent to
                    Temporarily Export Items

      30.      Since PMNA fully intended to return all of the repair tools, parts,
         and accessories back into the United States, CBP Certificates of
         Registration for all of the items exported were prepared and submitted as
         required by CBP as evidence of PMNA’s intent to import them back into
         the United States after temporarily exporting them to Canada;

     31.          A copy of the CBP Certificate of Registration that was submitted in
            connection with CBP Entry Number KB5-5381385, protested under
            Protest Number 0901-15-100113, is attached marked as Exhibit 2;
     32 .       Similarly , under Protest Number 071216 100073 , a copy of the CBP
         Certificate or Registration that was submitted in connection with CBP
         Entry Number KB5-5376882-5 is attached marked as Exhibit 3 and the
         CBP Certificate of Registration submitted in connection with CBP Entry
          Number KB5-5378599-3 is attached as Exhibit 4;

      33.     As in the American Airlines Ruling, only the items unexpectedly
         needed in Canada were not be imported back into the United States by
         PMNA;

      34.      Those items not needed by the race teams were returned to the
         United States and classified under subheading 9801.00.8500, HTSUS;

            E.      Repair Items Not Imported Back into the United
                    States

      35.      Attached , marked as Exhibit 5 is a list of those repair tools parts
         and accessories that were needed by the racing teams that raced Porsche
         cars in Canada and were not imported back into the United States by
          PMNA under CBP Entry Number KB5-5376882-5. As indicated , out of the
         approximate 1,500 repair items temporarily exported , only 80 repair items
          remained with the Porsche racing teams;
      36.      Attached , marked as Exhibit 6 is a list of those repair tools parts
         and accessories that were needed by the racing teams that raced Porsche
         cars in Canada and were not imported back into the United States by


              .
(0133220 DOCX t )
                                         Exhibit 17
                                                                              Exhibit page 79
       Case 1:16-cv-00182-SAV Document 83-2          Filed 04/27/21   Page 84 of 93




           PMNA under CBP Entry Number KB5-5378599-3. As indicated, out of the
           approximate 1,500 repair items temporarily exported, only 72 repair items
           remained with the Porsche racing teams;
     37.      Attached , marked as Exhibit 7 is a list of those repair tools parts
        and accessories that were needed by the racing teams that raced Porsche
        cars in Canada and were not imported back into the United States by
        PMNA under CBP Entry Number KB5-5381385-2. As indicated, out of the
        approximate 1,500 repair items temporarily exported , only 426 repair
        items remained with the Porsche racing teams;
           F.      Temporarily Exported Items Imported Back into the
                   United States

     38.      After the races in Canada, other than those repair items needed by
        the teams racing Porsche cars during the races, the remailing repair tools,
        parts, and accessories that had been temporarily exported to Canada were
        promptly imported back into the United States under CBP Entry Numbers
                         -
        KB5-5376882 5, KB5-5378599-3, and KB5-5381385-2;
     39.     Although the entered classification was under subheading
        9801.00.8500, HTSUS, CBP liquidated them under other tariff provisions
        and PMNA protested them under Protest Numbers 0901-15-100113 and
        071216 100073. CBP denied both of those Protests;

           G.      Porsche’s Policy Regarding Communications
                   Received from CBP
     40.      It is Porsche’s policy that any written communications received from
        CBP by any of the Porsche family of companies in the United States, are
        to be immediately forwarded to me, as I am the licensed customs broker
        and am the corporate official designated with the responsibility to review
        and process those matters;

     41.      I have duly searched Porsche’s records and have requested that
        PMNA search its records to locate any CBP notices for extension or
        suspension of the one-year time period for liquidating the said three
        entries that are the subject of this Court action;

     42.       Only one Notice of Extension was located. A copy of it is attached
        marked as Exhibit 8 . It is for Entry Number KB5-5376882-5, entered on
        or about May 22 , 2014. However, as stated on the Notice, CBP issued it
         to PMNA on December 12, 2015, which is over a year and one half after
         the date of entry. Consequently, pursuant to 19 C. F. R. §§ 159.11 and
         159.12, as well as 19 U .S.C. § 1504, I believe that the entry had already
         been liquidated by operation of law as entered before the Notice of
         Extension was issued rendering the Notice null and void;


       .
{0133220 DOCX,!}
                                        Exhibit 17
                                                                             Exhibit page 80
       Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21   Page 85 of 93




      43.         Further, I believe that said Notice of Extension is defective as it does
            not include a cause to extend the liquidation as required by 19 C.F.R. §
            159.12;
      44 .        With respect to the other two entries, no Notices of Extension were
            received and the entries were liquidated by CBP more than one year after
            entry so I believe that those entries were also liquidated by operation of
            law as entered by PMNA pursuant to the provisions of 19 C. F. R. §§ 159.11
            and 159.12 , as well as 19 U .S.C. § 1504; and

            H.       PMNA Has Paid CBP Full Amount Demanded for
                     Duties, Fees and Interest

      45.         For the subject three entries, PMNA has paid CBP the assessed and
            liquidated duties, fees, and interest demanded in the amount of
            $39,963.37 for Entry Number KB5-5381385- 2; $39,523.05 for Entry
            Number KB5-5376882-5; and $43,118.70 for Entry Number KB5-
            5378599 -3 for a total amount of $122 ,605.12.

In accordance with the provisions of 28 U .S.C. § 1746, I declare under penalty
of perjury that the forgoing is true and correct to the best of my knowledge and
belief.
                                                   Declarant

Dated: JL           A ki '   7

                                                          Robert Resetar




(0133220. DOCX;!)
                                           Exhibit 17
                                                                                Exhibit page 81
       Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21     Page 86 of 93




                                          PSMJ Exhibit 18


                     Declaration of Jens Walter (April 10, 2017) fj[ 25-27 at p. 4




{ 0174788.DOCX;! }                        Exhibit 18
                                                                                      Exhibit page 82
      Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21   Page 87 of 93




                                     Declaration
                                         Of
                                   Jens C. Walther

I , Jens C. Walther, declare as follows:

1. I am the President and Chief Executive Officer of Porsche Motorsports North
   America, Inc. ( hereinafter “PMNA”) and have held that position since
   September 2010. PMNA is located at 19800 South Main Street, Carson, CA
   90745. Telephone: (770) 290-7071;

2. PMNA is incorporated in the State of Delaware and is in good standing;

3. PMNA is a wholly owned indirect subsidiary of Porsche, AG ;

4. My occupational career is set forth as follows:

09 / 2010 to Present         President 8B CEO of PMNA and my duties include and
are not limited to:

                          Management of PMNA
                          Management of Porsche racing activities in North America
                          Re-organization of the business and move to new location
                          (PEC LA)
                          Diversification and growth of business

08 / 2007 - 09 / 2010       Dr. Ing. h.c. F. Porsche Aktiengesellschaft, Weissach ,
                            Germany
                                      -
                      - Motorsport Manager One- Make Championships
                      - Management of the international Porsche One- Make Cup
                      Program
                         Development to 19 national and international
                      championships
                      - Management of the Porsche Mobil 1 Supercup
01 / 2005 - 07 / 2007      Dr. Ing. h.c. F. Porsche Aktiengesellschaft, Weissach
                                  -
                     Motorsport Manager Porsche Mobil 1 Supercup
                    - Management of Porsche’s premium championship
                    - Management of the team at the racetrack (ca. 25 people)
                    - Coordination of all Formula One related issues for Porsche
                    AG and its international subsidiaries (strategies, marketing
                    activation, TV)

11 / 2001 - 12 / 2004    Porsche Engineering Group GmbH ,                    Weissach ,
                    Germany
                    Manager   Marketing,  Communications 8B                   Business

  .
im isov? nut   \ i*




                                          Exhibit 18
                                                                               Exhibit page 83
      Case 1:16-cv-00182-SAV Document 83-2                  Filed 04/27/21   Page 88 of 93




                              Development
                              - Strategic and operative Marketing
                              - Development of a marketing strategy for Porsche’s
                              engineering branch
                              - Support of the international subsidiaries ( Prague , Troy)
                              - Close cooperation with Porsche AG ’s central departments
                              for communication , Marketing and R&D

5. My education includes:

08 / 1999 - 07 / 2001     International University in Germany / Arthur D . Little
                    School of Management ( partly Boston , MA , USA)
                    - Master of Business Administration ( M.B.A.)
                              -
                      Focus: International Management & Management Strategy

01 / 1990            - 12 / 1991    Schiller International University, Heidelberg ( partly
                              Clearwater, FL, USA)
                              - Bachelor of Business Administration
                              - Majors: Marketing & Management
6. I am familiar with the judicial action pending in the United States Court of
   International Trade entitled , “Porsche Motorsports North America, Inc. v.
   United States,” bearing Court Number 16-00182, and I make this
   Declaration in support of Plaintiffs claim in that action , as well as in
   support of PMNA’s position in the administrative action initiated by U .S .
   Customs and Border Protection ( hereinafter “CBP”) in Case Number
   2017071230001001;

7. In addition to managing PMNA, my duties include management of Porsche
   racing activities in North America including working with the professional
   automobile racing associations, as well as teams that enter Porsche Race
   Cars into competitive race series;

8. It is PMNA’s policy to provide support to teams that enter Porsche Race cars
   into competitive race series as competitive racing enhances the Porsche
   Brand ;

  .
9 PMNA is a series title sponsor for races promoted by the International Motor
  Sport Association ( hereinafter “ IMSA”) and Pirelli World Challenge
  (hereinafter “ PWC”) ;

10 .     IMSA and PWC promote automobile racing in both Canada and the
       United States;

11.     PMNA has agreements with IMSA to promote the races in the series and I
      am knowledgeable about the terms of those agreements;

;0 U$O37 DOC \ i ;
                                                   2

                                               Exhibit 18
                                                                                    Exhibit page 84
      Case 1:16-cv-00182-SAV Document 83-2             Filed 04/27/21     Page 89 of 93




12 .      PMNA has agreed to promote such race series and integral to its
       promotion is to provide support for the teams that race Porsche cars in such
       race series, including the races in both Canada and the United States;

13. As part of each race series, IMSA held racing events in both Canada and
   the United States in 2012 through 2016 in which the teams that raced
   Porsche cars participated;

14. During those racing events, PMNA made available to the Porsche racing
   teams certain tools, parts, and accessories that were exported from the
   United States and imported back into the United States under the three
   entries that are the subject of this litigation, as well as the five other entries
   that CBP has cited in its said administrative case;

15. The races were held in Canada and in the United States as set forth in
   the Schedule attached hereto marked as Exhibit 1;

16. To make the tools, parts, and accessories available, if needed , for use by
   the teams during the races in both Canada and the United States, PMNA
   stocks them in its truck / trailer and drives them to the races for temporary
   use;

17. The truck (tractor) is a Volvo and the trailer is a BT Transporter and are
   registered as a commercial vehicle in the United States and are included as
   part of the CBP Registration Form 4455;

18. I have been informed that all necessary information , such as, truck and
   trailer license and VIN, driver name, driver license number and passport
   number are entered , prior to export, into the ACE manifest system;

19. Attached marked as Exhibit 2 is a collection of photographs of the PMNA
   truck / trailer and some of the tools, parts, and accessories that PMNA
   routinely stocks in the truck / trailer to support the race teams if any of
   those items should be needed for use during a race;

20.       Before the races are held, PMNA encourages the teams racing Porsche
       race cars to purchase all the spare parts and accessories from PMNA which
       the teams anticipate that they may need and offers them a discount from
       the retail price for those purchases;

21 . However, to support its commitment to IMSA to promote the series, as a
    backup procedure, PMNA makes approximately 1,500 of its tools, parts, and
    accessories temporarily available to the teams for use during the races;

22.            These backup tools, parts and accessories   sire   selected by PMNA based

(Ot 35037   DOCK I )
                                              3
                                          Exhibit 18
                                                                                 Exhibit page 85
      Case 1:16-cv-00182-SAV Document 83-2                     Filed 04/27/21   Page 90 of 93




       upon its racing experience and they are placed in the trailer in case the
       teams should need to use any of them while participating in a series event;

23. The tools are only available for use by PMNA and / or the race teams but
   are never sold to them. All tools are returned to the United States by PMNA.
   Only the parts and accessories needed by the race teams are sold to the
   teams and they are not imported by PMNA back into the United States;

24.      The sale price of the parts and accessories used by the race teams during
      the races is the regular PMNA retail price and PMNA does not charge the
      teams for its costs and expenses for making the tools, parts, and accessories
      available for use by the race teams;

25.       When the races are held in Canada, the truck / trailer loaded with these
      Porsche tools, parts, and accessories is temporarily sent to Canada for use,
      if needed , and then it is returned to the United States;

26. PMNA intends to only temporarily export the tools, parts, and accessories
   to Canada before returning all of them to the United States;

27 .       PMNA does not expect any of these tools , parts, and accessories to be
       utilized by the racing teams in Canada for two reasons:

                        First, Porsche has designed , engineered and produced the Porsche
                        cars to withstand the rigors of auto racing without breaking down ;
                        and

                        Second , the teams have brought their own backup tools, parts, and
                        accessories for use in case of an accident, driver error, or some other
                        breakdown;

28. PMNA fully expects that all its tools, parts, and accessories that it has
   loaded in its truck / trailer for temporary use in Canada, if needed, will
   remain unneeded during the Canadian races and intends for them all to be
   returned to the United States after the races;

29. However, as with any mechanical device, during races there are many
   unforeseen or unexpected circumstances that may occur, such as an
   accident, driver error , or undue stress on a component that may cause
   unanticipated damage or malfunction to the vehicle requiring immediate
   repair for which the team cannot make with its own tools or supplies;

30. It is for that reason that PMNA makes its tools parts, and accessories
   available for use by the race teams, if needed;



                                                      4
j0 liS037   OOCX   11

                                                  Exhibit 18
                                                                                       Exhibit page 86
      Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21   Page 91 of 93




31 . The PMNA truck / trailer situation is analogous to that of an ambulance .
    Just as an ambulance is frequently stationed at a race and is outfitted with
    medical instruments and supplies for use in the event of a medical
    emergency, so too does PMNA station its truck / trailer outfitted with its
    tools, parts, and accessories for use in the event of a racing car emergency;

32 . Just as an ambulance company does not know what medical
    instruments or medical supplies will be needed when stocking the
    ambulance or responding to a medical emergency, it stocks them in the
    ambulance based upon its experience of items that it may need . Similarly,
    PMNA does not know what tools, parts, or accessories will be needed , if any,
    for use during a racing emergency but , based upon its experience, it stocks
    its truck / trailer with items that may be needed during a racing emergency ;

33.      Those parts and accessories needed by the race teams while in Canada
      are sold to the race teams and are not returned to the United States by
      PMNA. The balance of the unneeded parts and accessories are returned to
      the United States by PMNA;

34.      None of the tools are sold , as they are only available for the race teams
      temporary use during the races while in Canada but are all returned to the
      United States by PMNA in its truck / trailer;

35 . PMNA does not sell any of the parts and accessories that are transported
    in its said truck / trailer to anyone else other than to the teams racing
    Porsche cars and only if they are needed during an event, for immediate
    use. None of them are offered or sold to the public;

36.      The same truck / trailer with the same tools , parts, and accessories are
      made available on the same basis to the race teams that race Porsche cars
      in the United States as those in Canada;

37. Upon commencing to support the teams racing Porsche cars in Canada,
   PMNA advised Mr. Robert Resetar, a licensed customs broker employed by
   Porsche Cars North America, Inc. (a sister company of PMNA) , of all the
   pertinent facts and sought and followed his advice on the proper method to
   temporarily export the selected Porsche tools, parts, and accessories from
   the United States to Canada and then to import them back into the United
   States;

38.          The pertinent facts provided to the licensed customs broker included:

               •      PMNA’s intent to only export to Canada the Porsche tools, parts and
                      accessories for temporary use in Canada in the unlikely event that
                      they would be needed for use by the Porsche race teams during the


J 01.1SO.V7 OOCX l|
                                                  5
                                              Exhibit 18
                                                                                   Exhibit page 87
     Case 1:16-cv-00182-SAV Document 83-2                 Filed 04/27/21   Page 92 of 93




                   race in case of an accident or breakdown ; and

             •     After the races, all the said tools , parts, and accessories would be
                   returned to the United States, except for just those few, if any, parts
                   and accessories that were used by the race teams, which would be
                   sold to them and not be imported back into the United States by
                   PMNA. However, all the tools and the unused parts and accessories
                   would be returned to the United States;

39   .   The advice PMNA sought and followed from the licensed customs broker
      included seeking:

             •     The proper method to export the Porsche tools , parts, and accessories
                   from the United States to Canada, including preparation and
                   completing the CBP Certificates of Registration for the temporary
                   export of the items, and
             •     The proper method to import them back into the United States from
                   Canada including, but not limited to, the classification to use upon
                   importation of those temporarily exported items;

40 . PMNA sought and received that professional advice from a licensed
    customs broker (Mr. Robert Resetar), relied upon it, followed it, and
    classified the items in accordance with the broker's advice;
41. I have been informed by the licensed customs broker , Mr. Resetar, that
   he based his classification advice upon a Customs ruling issued to
   American Airlines which involved very similar facts, as it pertained to the
   temporary exportation from the United States of repair parts and
   subsequent importation of the unused parts back into the United States;

42. Referring to the three Customs Entries that are the subject of the Court
   action (Entry Numbers KB5-5381385-2 , KB5-5376882-5, and KB5-
   5378599-3) , 1 have caused a search of PMNA records to locate any Notices
   received from CBP that state that CBP has extended or suspended the
   period of liquidation for those three entries;

43.     That search revealed only one such Notice and it pertained to Entry
                         -         -
      Number KB5 5376882 5, entered on or about May 22 , 2014. The Notice
      had been issued to PMNA on or about December 12, 2015, which is over
      one year after the date of entry (see Exhibit 3);

44. That Notice does not include a reason for the purported extension or
   suspension of the period for liquidation;

45.          The search revealed that no other Notices of Extension or Suspension


         .                                      6
J0 U5037 DOCX IS

                                             Exhibit 18
                                                                                  Exhibit page 88
       Case 1:16-cv-00182-SAV Document 83-2              Filed 04/27/21   Page 93 of 93




       were received by PMNA for either of the other two entries (Entry Numbers
       KB5-5381385-2 , and KB5-5378599-3) or for Entry Number KB5-5376882-
       5;

46. It is PMNA’s policy to promptly refer all written communications received
   from CBP to Mr . Resetar for assistance in processing;

47 . Mr . Resetar was requested to search his records to determine if he has
    received any other such Notices of Extension or Suspension of the
    Liquidation Period for the subject three entries from either CBP or PMNA
    and he responded that he had not. The only Notice he received was a copy
    of the Notice described above (Exhibit 3) which was issued more than one
    year after entry;


48. CBP assessed the subject imported items under various other HTSUS
   subheadings depending on the type of the item and assessed duties on the
   items at various rates;
49. CBP required PMNA to pay, and PMNA did pay to CBP the assessed and
   liquidated duties with interest in the amount of $39,963.37 for Entry
   Number KB5-5381385- 2 ; $39 ,523.05 for Entry Number KB5-5376882-5;
                                                 -
   and $43,118 , 70 for Entry Number KB5 5378599 - 3 for a total amount of
   $122,605.12; and
50. PMNA disputes that those said duties, fees and interest were payable;
   and
51. By the said court action PMNA seeks a refund of that total amount, plus
   interest, as provided by law.

                                                     .
In accordance with the provisions of 28 U.S.C § 1746, I declare under penalty
of perjury that the forgoing is true and correct to the best of my knowledge and
belief.

Dated:                                Declarant

                                             .
                                      dens C Walther
                                      President and Chief Executive Officer
                                      Porsche Motorsports North America, Inc.




                .
J0 I 3SO37 OOCX I ]
                                        7

                                     Exhibit 18
                                                                                 Exhibit page 89
